Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 1 of 73 PageID #: 9534




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
------------------------------------------------------- x
In re                                                   :   Chapter 11
                                                        :
EXIDE HOLDINGS, INC., et al.,                           :   Case No. 20-11157 (CSS)
                                                        :
                Debtors.   1
                                                        :   (Jointly Administered)
------------------------------------------------------- x
CALIFORNIA DEPARTMENT OF                                :
TOXIC SUBSTANCES CONTROL,                               :
                                                        :   On Appeal from the
                Appellant,   2
                                                        :   U.S. Bankruptcy Court for the
                                                        :   District of Delaware
v.                                                      :
                                                        :   Civil Action No. 20-1402 (RGA)
EXIDE HOLDINGS, INC., et al.,                           :
                                                        :
                Appellees.                              :
------------------------------------------------------- x




     APPELLEES’ BRIEF IN OPPOSITION TO APPEAL FROM ORDER
      CONFIRMING FOURTH AMENDED JOINT CHAPTER 11 PLAN
      OF EXIDE HOLDINGS, INC. AND ITS AFFILIATED DEBTORS




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are Exide Holdings, Inc. (5504), Exide Technologies,
LLC (2730), Exide Delaware LLC (9341), Dixie Metals Company (0199), and Refined
Metals Corporation (9311). The Debtors’ mailing address is 13000 Deerfield Parkway,
Building 200, Milton, Georgia 30004.
2
 The California Department of Toxic Substances Control is referred to herein as
“DTSC.”



RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 2 of 73 PageID #: 9535




 RICHARDS, LAYTON & FINGER, P.A.         WEIL, GOTSHAL & MANGES LLP
 Daniel J. DeFranceschi (No. 2732)       Ray C. Schrock, P.C.
 Zachary I. Shapiro (No. 5103)           Jared R. Friedmann (admitted pro hac vice)
 One Rodney Square                       Sunny Singh (admitted pro hac vice)
 920 N. King Street                      Aaron J. Curtis (admitted pro hac vice)
 Wilmington, Delaware 19801              767 Fifth Avenue
 Telephone: (302) 651-7700               New York, New York 10153
 Email: defranceschi@rlf.com             Telephone: (212) 310-8000
         shapiro@rlf.com                 Email: ray.schrock@weil.com
                                                 paul.genender@weil.com
                                                 jared.friedmann@weil.com
                                                 sunny.singh@weil.com
                                                 aaron.curtis@weil.com

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Paul R. Genender (admitted pro hac vice)
                                         200 Crescent Court, Suite 300
                                         Dallas, Texas 75201
                                         Telephone: (214) 746-7700
                                         Email: paul.genender@weil.com

                                         -and-

                                         WEIL, GOTSHAL & MANGES LLP
                                         Zachary D. Tripp (pro hac vice pending)
                                         2001 M Street, NW, Suite 600
                                         Washington, D.C. 20036
                                         Telephone: (201) 682-7000
                                         Email: zack.tripp@weil.com

Dated: January 22, 2021
       Wilmington, Delaware




                                     2
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 3 of 73 PageID #: 9536




                       CORPORATE DISCLOSURE STATEMENT
         In accordance with Federal Rule of Bankruptcy Procedure 8012, Exide Holdings,

Inc. and its affiliates in the above-captioned chapter 11 cases (collectively, “Exide,” the

“Debtors,” or “Appellees”) respectfully submit these corporate disclosure statements:

         1.        Pursuant to the Fourth Amended Joint Chapter 11 Plan of Exide Holdings, Inc.

and Its Affiliated Debtors (the “Plan”),3 all existing shares of common stock of Exide

Holdings, Inc. have been cancelled and replaced by one share of common stock held

by the Plan Administrator in trust as custodian for the benefit of the former holders of

such common stock.

         2.        Exide Holdings, Inc. directly owns 100% of the membership interests of

Exide Technologies, LLC.

         3.        Exide Technologies, LLC directly owns 100% of the equity interests in

Dixie Metals Company.

         4.        Exide Technologies, LLC directly owns 100% of the equity interests in

Refined Metals Corporation.

         5.        Exide Technologies, LLC directly owns 100% of the membership

interests in Exide Delaware LLC.



3
 The Plan was attached as Exhibit A to the Order Confirming Fourth Amended Joint Chapter
11 Plan of Exide Holdings, Inc. and Its Affiliated Debtors, ECF No. 998 (the “Confirmation
Order”). References to “ECF No.” are to docket items in the Bankruptcy Court
proceedings, whereas references to “D.I.” are to docket items in this appeal.

                                                 i
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 4 of 73 PageID #: 9537




                                            TABLE OF CONTENTS
PRELIMINARY STATEMENT ........................................................................................... 1
STATEMENT OF THE ISSUES.......................................................................................... 3
STANDARD OF REVIEW ................................................................................................... 4
STATEMENT OF THE CASE ............................................................................................. 5
          A.        The Exide Bankruptcy and Plan Negotiations .............................................. 5
                    1.        Appellees Marketed and Sold Most of Their Businesses ................. 5
                    2.        The Parties Achieved a Global Settlement, but DTSC
                              Withdrew at the Last Minute ................................................................ 6
                    3.        Appellees Adapted the Plan to Account for DTSC’s Last-
                              Minute Withdrawal, and DTSC Objected to the Plan ..................... 7
          B.        The Bankruptcy Court’s Confirmation Order............................................... 9
          C.        This Court Denied DTSC’s Emergency Stay Motion ................................12
          D.        Events Since Denial of the Stay.....................................................................14
                    1.        The Vernon Site Was Transferred to the Vernon Trust,
                              Which Promptly Restarted Remediation and Demolition .............14
                    2.        Numerous Other Transactions Occurred in Reliance on the
                              Plan’s Confirmation .............................................................................16
SUMMARY OF ARGUMENT ............................................................................................19
ARGUMENT ..........................................................................................................................23
I.        THE COURT SHOULD DISMISS THIS APPEAL AS MOOT AND
          EQUITABLY MOOT................................................................................................23
          A.        DTSC’s Challenge to the Authorization of Possible Abandonment
                    Is Moot Because Abandonment Is No Longer a Possibility ....................23
          B.        The Entire Appeal Is Equitably Moot ..........................................................26
                    1.        Granting the Relief DTSC Seeks Would Fatally Scramble
                              the Plan ..................................................................................................29
                    2.        Granting the Relief DTSC Seeks Would Significantly Harm
                              the Public, the Environment, and Third Parties Who Have
                              Justifiably Relied on Plan Confirmation ...........................................34
                    3.        DTSC Has Already Received Meaningful Appellate Review ........37


                                                                   ii
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 5 of 73 PageID #: 9538




II.       THE BANKRUPTCY COURT PROPERLY CONFIRMED THE
          PLAN.............................................................................................................................38
          A.        The Bankruptcy Court Properly Authorized Abandonment as
                    One Possible Outcome ...................................................................................39
                    1.         The Record Showed that Abandonment Poses No
                               Imminent Threat to Public Health and Safety.................................40
                    2.         DTSC Cannot Show that the Bankruptcy Court Erred .................42
                    3.         DTSC Mischaracterizes the Undisputed Record Evidence ...........45
          B.        The Bankruptcy Court Properly Approved Third-Party Releases
                    and an Injunction .............................................................................................48
                    1.         The Bankruptcy Court Properly Approved the Limited
                               Third-Party Releases in Exchange for the Settlement
                               Payments and Other Contributions ..................................................49
                    2.         The Debtor Release Was a Critical Component of the Plan.........54
                    3.         The Injunction Was Necessary to Effectuate the Releases ...........56
          C.        The Bankruptcy Court Properly Found that Appellees Proposed
                    the Plan in Good Faith ...................................................................................57
          D.        The Bankruptcy Court Properly Found that the Plan Does Not
                    Unfairly Discriminate ......................................................................................59
CONCLUSION ......................................................................................................................62




                                                                    iii
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 6 of 73 PageID #: 9539




                                          TABLE OF AUTHORITIES
Cases                                                                                                                    Page(s)
Abengoa Bioenergy Biomass of Kan., LLC v. Kozel,
  958 F.3d 949 (10th Cir. 2020) .......................................................................................... 33
In re Adelphia Commc’ns Corp.,
    367 B.R. 84 (S.D.N.Y. 2007)..................................................................................... 30, 33
In re Allied Nev. Gold Corp.,
    565 B.R. 75 (D. Del. 2016), aff’d, 725 F. App’x 144 (3d Cir. 2018) ........................... 37
In re Allied Nev. Gold. Corp.,
    569 B.R. 213 (D. Del. 2017), aff’d, 725 F. App’x 144 (3d Cir. 2018) ........................... 5
Already, LLC v. Nike, Inc.,
   568 U.S. 85 (2013) ............................................................................................................. 23
Am. Flint Glass Workers Union v. Anchor Resolution Corp.,
  197 F.3d 76 (3d Cir. 1999).................................................................................................. 4
Anderson v. City of Bessemer City,
  470 U.S. 564 (1985) .............................................................................................. 48, 51, 55
In re Arcapita Bank B.S.C.(c),
    No. 13-CV-5755 (SAS), 2014 WL 46552 (S.D.N.Y. Jan. 6, 2014) ............................. 33
Begier v. IRS,
   496 U.S. 53 (1990) ............................................................................................................. 60
In re BGI, Inc.,
    772 F.3d 102 (2d Cir. 2014) ...................................................................................... 33, 34
City of Los Angeles v. Lyons,
    461 U.S. 95 (1983) ............................................................................................................. 25
Clapper v. Amnesty Int’l USA,
   588 U.S. 398 (2013) ................................................................................................ 2, 23, 26
Coca-Cola Bottling Co. v. Coca-Cola Co.,
   769 F. Supp. 671 (D. Del. 1991), aff’d, 988 F.2d 414 (3d Cir. 1992) .......................... 30



                                                                  iv
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 7 of 73 PageID #: 9540




In re Cont’l Airlines,
    203 F.3d 203 (3d Cir. 2000) ...................................................................................... 48, 50
In re Cont’l Airlines,
    91 F.3d 553 (3d Cir. 1996) (en banc) .............................................................................. 27
In re Crystal Oil Co.,
    854 F.2d 79 (5th Cir. 1988) .............................................................................................. 32
In re Dana Corp.,
    412 B.R. 53 (S.D.N.Y. 2008)............................................................................................ 60
Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd.,
  336 F.3d 211 (3d Cir. 2003) ............................................................................................. 23
Geyer v. Ingersoll Publ’ns Co.,
   621 A.2d 784 (Del. Ch. 1992) .......................................................................................... 53
In re Glob. Indus. Techs., Inc.,
    645 F.3d 201 (3d Cir. 2011) (en banc) ............................................................................ 48
In re Guterl Special Steel Corp.,
    316 B.R. 843 (Bankr. W.D. Pa. 2004) ............................................................................. 46
In re PWS Holding Corp.,
    228 F.3d 224 (3d Cir. 2000) ...................................................................................... 54, 57
In re Medford Crossings N., LLC,
    No. 07-CV-25115, 2011 WL 182815 (Bankr. D.N.J. Jan. 20, 2011) ......................... 51
Mellon Bank, N.A. v. Metro Commc’ns, Inc.,
   945 F.2d 635 (3d Cir. 1991) ............................................................................................... 4
Midlantic Nat’l Bank v. N.J. Dep’t of Envtl. Prot.,
   474 U.S. 494 (1986) .....................................................................................................passim
In re Millennium Lab Holdings II, LLC,
    945 F.3d 126 (3d Cir. 2019) ...................................................................................... 32, 59
N.J. Dep’t of Envtl. Prot. v. N. Am. Prods. Acquisition Corp.,
   137 B.R. 8 (D.N.J. 1992) .................................................................................................. 40
In re Smith-Douglass, Inc.,
    856 F.2d 12 (4th Cir. 1988) .............................................................................................. 40

                                                                v
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 8 of 73 PageID #: 9541




In re Spansion,
    426 B.R. 114 (Bankr. D. Del. 2010) ......................................................................... 50, 54
In re Spansion Inc.,
    No. 10-CV-369 (RBK), 2011 WL 3420441 (D. Del. Aug. 4, 2011) .......................... 33
In re Specialty Equip. Cos.,
    3 F.3d 1043 (7th Cir. 1993) .............................................................................................. 32
In re Trans World Airlines, Inc.,
    No. 01-CV-0056 (PJW), 2002 WL 500569 (D. Del. Mar. 26, 2002) ......................... 36
In re Tribune Media Co.,
    799 F.3d 272 (3d Cir. 2015) .......................................................................................passim
In re U.S. Fidelis, Inc.,
    481 B.R. 503 (Bankr. E.D. Mo. 2012) ............................................................................ 52
In re Unidigital, Inc.,
    262 B.R. 283 (Bankr. D. Del. 2001) ................................................................................ 40
In re W.R. Grace & Co.,
    475 B.R. 34 (D. Del. 2012), aff’d, 532 F. App’x 264, 729 F.3d 311, 729
    F.3d 332 (3d Cir. 2013) ..................................................................................................... 57
In re W.R. Grace & Co.,
    729 F.3d 311 (3d Cir. 2013) ...................................................................................... 60, 62
In re Wash. Mut., Inc.,
    442 B.R. 314 (Bankr. D. Del. 2011) ................................................................... 48, 54, 60
In re Zenith Elecs. Corp.,
    241 B.R. 92 (Bankr. D. Del. 1999) ........................................................................... 54, 55
Statutes
11 U.S.C. § 554......................................................................................................................... 39
11 U.S.C. § 1101 ...................................................................................................................... 27
11 U.S.C. § 1123 ............................................................................................................... 54, 60
11 U.S.C. §1129(a)(3) .............................................................................................................. 57


                                                                    vi
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 9 of 73 PageID #: 9542




42 U.S.C. § 9601(20) ............................................................................................................... 53
42 U.S.C. § 9607(a) .................................................................................................................. 53
Cal. Health & Safety Code § 25323.5 ................................................................................... 53




                                                                  vii
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 10 of 73 PageID #: 9543




                           PRELIMINARY STATEMENT

         This Court already rejected most of DTSC’s arguments in response to its request

for a stay pending appeal, concluding that DTSC was unlikely to succeed on the merits.

Specifically, this Court rejected DTSC’s core contention that the bankruptcy court

improperly authorized abandonment of the Vernon site as one possible outcome under

the Plan. This Court determined that the record evidence supported the Bankruptcy

Court’s findings that the Vernon property was stable and that the Plan included funding

for an orderly transition and long-term maintenance. The Court also found no error in

the Bankruptcy Court’s findings that the third-party releases were “a sine qua non of

the plan.” Oct. 22 Hr’g Tr. 74:11–13. And this Court explained that a stay “ha[d] the

potential to upset the global settlement affecting 16 other contaminated non-

performing properties,”4 which would have “increase[d] significantly” the risk that

those sites would become abandoned. Id. at 79:22–80:7.

         On appeal, DTSC largely rehashes its prior arguments and has provided no

sound basis for this Court to reach a different conclusion. The only real difference is

that this case has since become moot. As DTSC concedes, after this Court denied a

stay, the Plan was substantially consummated in reliance on the Confirmation Order.

The case is equitably moot because the myriad transactions that have been



4
  The non-performing properties are idled manufacturing facilities and other ancillary
sites that were owned by Exide.

                                            1
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 11 of 73 PageID #: 9544




consummated could not be unwound without scrambling the Plan, harming countless

third parties, and increasing environmental risks. Indeed, DTSC’s challenge to the

possibility that the Debtors would abandon the Vernon site is now entirely moot, as that

is no longer even a possibility. Within minutes of this Court’s order denying the stay,

DTSC agreed to participate in the Vernon Environmental Response Trust (the “Vernon

Trust”), which now owns and operates the Vernon property.

         As a result, there is no actual or imminent risk that the Debtors will abandon the

Vernon property. In fact, as a practical matter, the only way they could abandon the

property is if DTSC succeeds in its own appeal, which would require this Court to order the

unraveling of every action that has taken place in reliance on the Confirmation Order.

Such an order would force the Debtors back to the brink of a chapter 7 liquidation and

place all eighteen non-performing properties in limbo, risking environmental hazards

nationwide.5 But it is well-settled that litigants “cannot manufacture standing merely

by inflicting harm on themselves based on their fears of hypothetical future harm that

is not certainly impending.” Clapper v. Amnesty Int’l USA, 588 U.S. 398, 416 (2013).

DTSC cannot manufacture a live controversy by using this appeal to create the very

dangers that it supposedly is seeking to avoid, but that are otherwise entirely in the past.




5
  The Confirmation Order lists twenty-two non-performing properties, but the U.S.
government and environmental trustee often group a few neighboring sites together for
a total of eighteen (including Vernon and Frisco).

                                             2
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 12 of 73 PageID #: 9545




         DTSC’s remaining challenges to the Plan are similarly baseless. DTSC would

like to keep all of the benefits it received under the Plan—the Vernon Trust that is

managing and remediating the Vernon property and the $29 million that is funding

those efforts—while forcing the other parties to contribute more money and give up

the releases they received under the Plan. But that relief would be manifestly inequitable

(and impractical, as there is no legal basis to compel third parties to contribute more

money to the Trust). Accordingly, this Court should dismiss the appeal as moot or, at

a minimum, affirm.

                              STATEMENT OF THE ISSUES

         1.        Whether DTSC’s challenge to the possibility of abandonment is moot

now that DTSC consented to transfer the Vernon property to a trust and eliminated

the possibility that the Debtors would abandon the property.

         2.        Whether DTSC’s appeal is equitably moot where the Plan has been

substantially consummated and could not be unwound without significant harm to the

public, the environment, and countless third parties that relied on the Confirmation

Order.

         3.        Whether the Bankruptcy Court clearly erred in finding that abandonment

of the Vernon site posed no imminent and identifiable threat to public health and safety

where undisputed evidence showed that the hazardous material was securely contained

and approximately $29 million was available to continue securing the site.



                                               3
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 13 of 73 PageID #: 9546




         4.        Whether the Bankruptcy Court clearly erred in finding the Plan’s releases

and injunctions necessary and fair where record evidence showed that the releases and

injunctions were essential to the Plan and that the released parties had made substantial

contributions.

         5.        Whether the Bankruptcy Court clearly erred in finding that the Plan was

proposed in good faith where record evidence showed that the Plan was the result of

extensive, arm’s length negotiations and premised on a proposal from a team of five

mediators.

         6.        Whether the Bankruptcy Court erred in concluding that the Plan does not

unfairly discriminate against DTSC where all holders of environmental claims were

given the same opportunity to participate in the Global Settlement.

                                 STANDARD OF REVIEW

         On appeal, courts apply “a clearly erroneous standard to the bankruptcy court’s

findings of fact and a plenary standard to that court’s legal conclusions.” Am. Flint Glass

Workers Union v. Anchor Resolution Corp., 197 F.3d 76, 80 (3d Cir. 1999). Courts must

accept the Bankruptcy Court’s “finding of historical or narrative facts unless clearly

erroneous, but exercise ‘plenary review of the [Bankruptcy] Court’s choice and

interpretation of legal precepts and its application of those precepts to the historical

facts.’” Mellon Bank, N.A. v. Metro Commc’ns, Inc., 945 F.2d 635, 642 (3d Cir. 1991).

Factual findings “shall not be set aside” unless the reviewing court is left with the



                                                4
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 14 of 73 PageID #: 9547




“definite and firm conviction that a mistake has been committed.” In re Allied Nev. Gold.

Corp., 569 B.R. 213, 221 (D. Del. 2017), aff’d, 725 F. App’x 144 (3d Cir. 2018).

                              STATEMENT OF THE CASE

         A.        The Exide Bankruptcy and Plan Negotiations

         Exide was once one of the world’s largest producers and recyclers of lead-acid

and lithium-ion batteries, with operations worldwide. See First Day Declaration ¶ 7,

ECF No. 14. By early 2020, however, Exide’s business was quickly running out of

liquidity in the face of mounting environmental remediation expenses, rising costs, and

operational inefficiencies, which were exacerbated by the COVID-19 pandemic. Id.

¶¶ 11, 30. Exide commenced these chapter 11 cases on May 19, 2020. Id. ¶ 3. Appellees

conducted a marketing and sale process for substantially all of their Americas and

Europe and rest-of-world (“Europe/ROW”) businesses, with the remainder of the

assets that Appellees were unable to sell to be liquidated or abandoned. Id. ¶¶ 12–13.

                   1.   Appellees Marketed and Sold Most of Their Businesses

         Appellees began marketing their businesses as a going concern before filing for

bankruptcy. Peluchiwski Confirmation Decl. ¶¶ 8, 9, ECF No. 948. Appellees

ultimately sold their Americas business to an affiliate of Atlas Capital Resources III LP

(the “Americas Buyer”), and the Bankruptcy Court approved the sale. Americas Sale

Order, ECF No. 690. After extensive negotiations, an ad hoc group of Appellees’

noteholders (the “Consenting Creditors”) submitted a credit bid for the Europe/ROW

business for $559.4 million. Peluchiwski Stay Decl., D.I. 17-1, ¶ 7. Despite their efforts,

                                                5
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 15 of 73 PageID #: 9548




Appellees did not receive any other qualified bids. Peluchiwski Confirmation Decl.

¶ 17. A special committee reviewed and accepted the bid, determining that it would

generate the most value for Appellees’ stakeholders and was a better option than

liquidation. Id. ¶ 18.

                   2.   The Parties Achieved a Global Settlement, but DTSC Withdrew at the
                        Last Minute

         On a parallel track, in their first day motions, Appellees sought authorization to

engage in negotiations, including mediation, with various environmental agencies to

achieve a consensual solution for the orderly transition of the non-performing

properties (and to proceed on an expedited timeline for the contested abandonment of

the non-performing properties if negotiations were unsuccessful). See Settlement

Procedures Motion ¶ 3, ECF No. 37. Appellees’ motion emphasized that, “at the end

of these chapter 11 cases, the Debtors will not be in business, and as such, they will no

longer be able to retain and support the ongoing maintenance and remediation of [those

properties].” Id. ¶ 2. On June 9, 2020, the Bankruptcy Court granted Appellees’ motion

and appointed five mediators, including four retired federal judges, one of whom DTSC

selected unilaterally. Settlement Procedures Order, ECF No. 242.

         On July 28, 2020, after nearly two months of negotiations, the parties achieved

what previously had seemed impossible: a global settlement. All parties preliminarily

accepted the mediators’ proposal and all government agencies, including DTSC, agreed

to recommend and pursue approval of the settlement. See Mediators’ Final Certificate,


                                                6
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 16 of 73 PageID #: 9549




ECF Nos. 622, 636. The Global Settlement provided, among other things, for the

creation of environmental remediation trusts. The Consenting Creditors and certain

Exide entities that would be transferred in the Europe/ROW sale (the “Transferred

Entities”) would then fund those trusts with settlement payments of approximately $10

million. Debtors’ Confirmation Mem. ¶ 19, ECF No. 942. Based on an allocation

structure DTSC and the other agencies devised, approximately $2.6 million of

settlement payments would be allocable to the Vernon property, in addition to more

than $26 million in available financial assurances Appellees put into place long before

the settlement. Id. ¶¶ 21, 201; see DOJ Global Settlement Support Notice ¶¶ 24, 34,

ECF No. 973.

         Unfortunately, on September 15, 2020, with the confirmation hearing fast

approaching, DTSC notified Appellees that it was withdrawing from the Global

Settlement because the California Governor’s office had rejected it.                   Debtors’

Confirmation Mem. ¶ 22.

                   3.   Appellees Adapted the Plan to Account for DTSC’s Last-Minute
                        Withdrawal, and DTSC Objected to the Plan

         After DTSC’s abrupt withdrawal, the other parties to the Global Settlement

quickly worked to stitch the pieces back together. To avoid widespread abandonment

of the non-performing properties, the parties reconstructed the environmental

settlement and the Plan in a way that would achieve the same results, albeit without

requiring (but leaving the option open for) DTSC’s participation.


                                               7
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 17 of 73 PageID #: 9550




         On September 23, 2020, Appellees filed an amended version of the Plan, which

provided, among other things, that: (a) if the non-consensual releases were approved,

DTSC still would receive the benefit of the $2.6 million that otherwise would have been

provided to the Vernon site under the Global Settlement, regardless of whether the

property was abandoned or transferred to a trust; (b) DTSC could enter into an

agreement with the environmental trustee providing covenants not to sue, and if it did

so, in addition to the $2.6 million, Appellees would transfer the Vernon property to the

Vernon Trust and the property would be managed by a trustee; and (c) if DTSC did not

sign the agreement with the environmental trustee, or if the non-consensual releases

were not approved by the Bankruptcy Court, Appellees would abandon the Vernon

property pursuant to section 554(a) of the Bankruptcy Code. See Second Amended

Plan, ECF No. 871; Messing Confirmation Decl. ¶ 20, ECF No. 944. Whatever option

it chose, DTSC also would receive the $26 million in financial assurances that Appellees

had funded in advance. See Second Amended Plan; Oct. 16 Hr’g Tr. 174:14–18; DOJ

Global Settlement Support Notice ¶ 46.

         That same day, in response to DTSC’s request for additional time to take

discovery—purportedly necessitated by its last-minute withdrawal—the Bankruptcy

Court adjourned the confirmation hearing to October 15, 2020, despite the substantial

costs the delay would impose on the Debtors’ estates. Sept. 23 Hr’g Tr. 13:10–14:23,

18:22–19:20, 30:3–6, 32:1–22. On October 7, 2020, DTSC filed its objection to the

Plan, claiming, among other things, that abandonment of the Vernon property and the
                                           8
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 18 of 73 PageID #: 9551




non-consensual third-party releases were impermissible. See DTSC Obj. to Plan, ECF

No. 917.

         B.        The Bankruptcy Court’s Confirmation Order

         On October 15 and 16, the Bankruptcy Court held a confirmation hearing, which

included a full day of live witness testimony presented by both Appellees and DTSC

and several hours of oral argument the following day.

         Eric Fraske, an experienced on-site engineer whom the court found to be

“extremely competent, very persuasive, and a very honest and forthright witness,” Oct.

16 Hr’g Tr. 176:5–7, testified that the main industrial building on the Vernon site—the

portion with the most elevated lead and arsenic levels—was fully contained by a tent-

like structure called a Full Enclosure Unit (“FEU”), and that Exide’s on-site contractors

“maintained and inspected” the structure “daily,” Oct. 15 Hr’g Tr. 125:15–126:4,

137:22–139:20; Fraske Decl. ¶ 11, ECF No. 952.             Mr. Fraske testified that he

“intend[ed] to continue [his] job and care for the Vernon site” while the site transitioned

to the Vernon Trust or DTSC, and he explained that the site would pose no “threat to

health and safety” even if “nobody was able to go to the site for two weeks” to perform

maintenance and inspections. Oct. 15 Hr’g Tr.131:7–14, 132:13–134:10; see also Fraske

Decl. ¶¶ 11–13, 17. The Debtors’ Chief Restructuring Officer, Roy Messing, also

testified that “over $26 million [in financial assurances] would be made available to

DTSC to continue maintenance efforts and restart the remediation efforts at the

[Vernon] site.” See Messing Abandonment Decl. ¶ 30, ECF No. 950.

                                            9
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 19 of 73 PageID #: 9552




         The court found that DTSC’s witness, Grant Cope, was “evasive,” “not . . .

particularly persuasive,” and did not have “any real insight” into “the actual facts on the

ground.” Oct. 16 Hr’g Tr. 176: 12–19. During cross-examination, Mr. Cope conceded

that $26 million would “allow [DTSC] to continue to maintain the current activities at

the site” at least until the agency was able to develop a long-term remediation plan.

Oct. 15 Hr’g Tr. 216:13–18. Finally, Dr. Gina Solomon of the Public Health Institute

testified about lead’s toxicity and effects on human health. Id. at 232:12–249:8. She

offered no opinions specific to the Vernon site.

         After considering the testimony, evidence, and arguments, the Bankruptcy Court

confirmed the Plan.       Oct. 16 Hr’g Tr. 170:16–19.        First, the court approved

abandonment of the Vernon property as an alternative and found that abandonment

posed “no identifiable imminent threat to the public’s safety or to health or humans’

general safety.” Id. at 179:18–23. The court explained that the high concentrations of

lead on the Vernon site are contained to areas that are secure and “[o]therwise, people

are walking the exterior of the site without respirators.” Id. at 177:19–178:5. The court

underscored that “there are funds available immediately under the plan and under the

preexisting set-asides [via $26 million in financial assurances] to fund remediation, or at

least preservation of safety at the site for quite some time.” Id. at 174:14–18. The court

also adopted Appellees’ voluntary proposal that the property would not be abandoned

for two weeks (i.e., no sooner than October 30, 2020), to provide time to transition

responsibility to DTSC without any gap in oversight. Id. at 179:2–23, 184:5–20.
                                            10
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 20 of 73 PageID #: 9553




         On October 19, 2020, the Bankruptcy Court issued a supplemental letter ruling

that clarified its understanding of the gravity and difficulty of the situation:

                   The issue is not whether the lead at Vernon is dangerous—it is.
                   The question is whether abandonment of the site presents an
                   imminent danger—it does not. The evidence overwhelmingly
                   established that the site is constantly monitored, and the dangerous
                   polluted areas are contained. The evidence also established that the
                   contractors currently in place are ready, willing, and able to
                   continue their work, provided they are paid.

Suppl. Letter Ruling, ECF No. 1003. The court also recognized that although “Exide

should pay its debts . . . it cannot. There is simply no available money to do so.” Id.

The court observed that “the abandonment would occur, if at all, on October 30, 2020,”

which gave DTSC “ample time to arrange for the orderly transfer of responsibility over

the site.” Id. The court also emphasized that Vernon “is not the Debtors’ only

environmental site. There are sites in 9 other states and the state and federal agencies

responsible for those sites support the settlement contained in the 4th Amended Plan

as the best, realistic alternative.” Id.

         Regarding the non-consensual third-party releases, the Bankruptcy Court

explained that (i) this is an “unprecedented” and “extraordinary case” that “requires

extraordinary measures”; (ii) the releases are a “sine qua non of the plan, and it has to

happen for the plan to get together”; and (iii) the releases are “fair, equitable, and

reasonable.” Oct. 16 Hr’g Tr. 181:9–182:1; Confirmation Order ¶ I (iii)–(iv), ECF No.

998. The court also explained that there is “a lot of value being provided in exchange

for receipt of the releases.” Oct. 16 Hr’g Tr. 181:18–20. Specifically, the Consenting

                                                11
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 21 of 73 PageID #: 9554




Creditors and Transferred Entities—who will receive the protections afforded by the

non-consensual third-party releases—made critical and substantial contributions to the

Plan, which were contingent upon the continued effectiveness of those benefits and

finality afforded by the Plan and Confirmation Order. Confirmation Order ¶ I(iii)–(iv).

Those contributions included: (a) funding $18.5 million in settlement payments;

(b) consenting to the use of cash collateral; (c) contributing a significant portion of the

debtor-in-possession financing capital; (d) purchasing Appellees’ Europe/ROW

business when there were no other qualified bidders; (e) waiving deficiency claims

against Appellees; (f) releasing their liens on Appellees’ non-performing properties to

facilitate the Global Settlement and provide additional value to the environmental

agencies, including DTSC; and (g) canceling Appellees’ guarantee of $155.9 million of

principal obligations under the Superpriority Notes Indenture.               Id.; Messing

Confirmation Decl. ¶ 32, ECF No. 944.

         The court granted a seven-day stay to allow DTSC to appeal and seek a stay of

the Confirmation Order. Oct. 16 Hr’g Tr. 185:4–7.

         C.        This Court Denied DTSC’s Emergency Stay Motion

         On October 19, 2020, DTSC appealed and filed an emergency motion for a stay

pending appeal. See Notice of Appeal, D.I. 1; Emergency Stay Motion, D.I. 4. On

October 22, 2020, after considering briefing and oral argument, this Court denied

DTSC’s motion for a stay. Oct. 22 Hr’g Tr., D.I. 32, at 66:4–14.



                                            12
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 22 of 73 PageID #: 9555




         This Court concluded that “[t]he evidence presented at the confirmation hearing

supports the bankruptcy court’s determinations . . . that the Vernon site is constantly

monitored and that dangerous polluted areas are contained.” Id. at 71:17–23. The

Court emphasized that “approximately $29 million” was “immediately available” that

DTSC could use “to pay for onsite or offsite remediation efforts.” Id. at 72:3–12.

Moreover, DTSC’s “own evidence” showed that “completing the phase one closure

without the removal of buildings and the cap, which would mitigate the imminent risk

of harm from the Vernon site, will cost $27,325,298, less than the amount of funds that

are available to [DTSC].” Id. at 72:13–19. The Court acknowledged that $29 million

“is insufficient to fully remediate the site,” but explained that DTSC’s position would

“supplant [the] requirements of Midlantic with long-term obligations . . . prior to

abandonment,” which was “not the standard set forth in Midlantic.” Id. at 72:19–73:2.

         Turning to the third-party releases, this Court determined that such releases can

be used in chapter 11 liquidation plans, not just traditional reorganization plans. Id. at

76:13–19.          The Court also noted that this Plan “presents a combination of

reorganization through the [Europe/ROW sale] and a liquidation.” Id. at 77:4–6. The

Court explained, “[s]uch releases are appropriate where there’s fear there’s [no] real

likelihood of accomplishing the goals of the chapter 11 without it.” Id. at 76:19–22.

The Bankruptcy Court had found “that the releases were necessary to the plan’s success

and feasibility” and “a sine qua non of the plan.” Id. at 76:22–77:1. This Court noted

that DTSC “points to no specific error in this finding.” Id. at 77:2–4.
                                            13
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 23 of 73 PageID #: 9556




         This Court also explained that “[b]ecause the released parties permitted the

debtors to access cash collateral and the debtor-in-possession financing, the debtors

were able to keep their businesses running, effectuating an orderly sale of those

businesses as a going concern, avoiding shutting down facilities and ultimately saving

thousands of jobs.” Id. at 77:9–16. If the Plan were stayed, however, there would be

“no guarantee that the consenting creditors [would] continue to provide funding for

the agreement or keeping the cases in Chapter 11. The debtors have no operating assets

remaining . . . and no unencumbered assets to pledge to obtain additional financing.”

Id. at 79:14–22.

         This Court stressed that “[t]he stay has the potential to upset the global

settlement affecting 16 other contaminated non-performing properties throughout the

country,” some of which “do not have financial assurance, and the only funding source

for cleanup and remediation comes from the settlement.” Id. at 79:22–80:5. This Court

explained that, “[i]f a stay is imposed, the risk of abandonment increases significantly

for those sites.” Id. at 80:5–7. Accordingly, this Court denied DTSC’s request for a

stay. Id. at 80:18–21.

         D.        Events Since Denial of the Stay

                   1.    The Vernon Site Was Transferred to the Vernon Trust, Which Promptly
                         Restarted Remediation and Demolition

         Merely minutes after this Court’s stay decision, DTSC emailed Appellees’

counsel an executed agreement providing the Vernon Trust with covenants not to sue.


                                                14
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 24 of 73 PageID #: 9557




Declaration of Sunny Singh in Support of Appellees’ Brief, Ex. A, filed herewith. On October

26, 2020 (the “Effective Date”), in reliance on that agreement and the Confirmation

Order, Exide transferred title, ownership, and environmental obligations for the site

directly to the Vernon Trust and thereby avoided abandonment. See Declaration of Roberto

Puga, P.G. ¶ 6, filed herewith [hereinafter Puga Decl.].

         Since taking over the Vernon property, the Trust has diligently worked to

maintain and remediate it.        After consultation with applicable regulators, the

environmental trustee developed a 14-month plan and budget for decontaminating the

site and demolishing the main industrial structures, with a goal of completing the

decontamination process and allowing the property to be put to beneficial reuse. Id.

¶ 10. The trustee estimates that the $29 million currently available to the Vernon Trust

will allow it to complete the 14-month plan and maintain the site through the end of

2022. Id. ¶ 19. The trustee has developed a plan to obtain additional funds beyond the

$29 million already available—including through a potential sale of the property—

which would enable the Vernon Trust to deconstruct all of the ancillary buildings on

the site. Id. Contractors restarted remediation work in mid-November, and a crew of

thirty to forty workers has been working daily to remediate the site.             Id. ¶ 12.

Contractors have continued to perform daily maintenance, including daily inspections,

dust monitoring and sample collection, spraying down the site, and collecting and

treating washwater. Id. ¶ 15.



                                            15
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 25 of 73 PageID #: 9558




         The Vernon Trust received the $2.6 million settlement payment that the Plan

allocated to the Vernon site, and DTSC has transferred to the Trust approximately $6

million of the $26 million in financial assurances that Appellees secured for the site. Id.

¶¶ 16–18. The Trust has received invoices totaling approximately $1.4 million for

planning, operations, maintenance, and remediation work. Id. ¶ 16. Based on the

current pace of work, the decontamination of the Vernon site and deconstruction of

the industrial structures are expected to be completed by the end of 2021. Id. ¶ 14.

                   2.   Numerous Other Transactions Occurred in Reliance on the Plan’s
                        Confirmation

         On the Effective Date, Appellees also transferred the non-performing property

in Frisco, Texas, to the agreed-upon governmental agency and transferred the sixteen

other non-performing properties to the environmental response trust (the “Exide

Trust”) (completing the transfer of all eighteen properties). Id. ¶ 21; Declaration of Roy

Messing in Support of Appellees’ Brief ¶ 6, filed herewith [hereinafter Messing Decl.]. Since

then, the Exide Trust has performed significant work at the properties in reliance on

the confirmation, including negotiating and assuming contracts with numerous

contractors who maintain and service the properties, creating plans and budgets for

remediating and transitioning them, and continuing regular maintenance to ensure that

they remain safe and secure. Puga Decl. ¶¶ 22–24. On the Effective Date, the Exide

Trust received the approximately $7.4 million settlement payment that was allocated to

the non-performing properties outside California and received approximately $23.6


                                                16
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 26 of 73 PageID #: 9559




million in financial assurances. Id. ¶¶ 30–31. To date, the Exide Trust has spent

approximately $900,000 on planning, operations, maintenance, and remediation of the

non-performing properties outside California. Id.

         In consultation with the Exide Trust’s advisors and applicable regulators, the

trustee determined that the best strategy for safely and efficiently transitioning the non-

performing properties is selling them to buyers who are willing to assume the

environmental liabilities. Id. ¶ 25. The Exide Trust has been working to market and

sell those properties; has closed the sale of one; and the buyer has assumed all related

environmental liabilities and remediation efforts for that property. Id. ¶¶ 25–26. The

Trust has also signed an agreement to sell a second non-performing property; is close

to reaching agreements for the sale of two others; and has been negotiating a packaged

sale of ten more. Id. ¶¶ 26–29.

         On or after the Effective Date, Appellees and the other parties implemented

numerous other transactions in reliance on the confirmed Plan. The Consenting

Creditors issued $36 million in bridge financing notes to the Europe/ROW business to

support its continued operations and provide funding for the settlements. Messing

Decl. ¶ 5. Using the proceeds of the bridge financing, the Transferred Entities then

made approximately $18.5 million in settlement payments to various parties, including

(a) the above-mentioned $2.6 million to the Vernon Trust and $7.4 million to the Exide

Trust, (b) $100,000 to the Texas Commission on Environmental Quality, (c) $2.4

million to the general unsecured creditors trust (the “GUC Trust”), and (d) $6.0 million
                                            17
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 27 of 73 PageID #: 9560




to the PBGC. Id. Appellees transferred the GUC Trust Causes of Action to the GUC

Trust. Id. ¶ 7.

         Appellees also consummated the sale of the Europe/ROW business by

transferring the business to the Europe/ROW Purchaser. Id. ¶ 8. In exchange, the

Consenting Creditors forgave $70 million of Exchange Priority Notes and canceled

Appellees’ $155.9 million guarantee of Superpriority Notes. Id. ¶ 9. The Consenting

Creditors released their liens on the non-performing properties and any sale proceeds

thereof. Id. The Europe/ROW Purchaser took over management of Appellees’ former

Europe/ROW business and the remaining Exide employees. Id. ¶ 10.

         The Plan Administrator is managing the sale or liquidation of the estates’

remaining assets and the distribution process for holders of administrative expense,

secured, and priority claims. Declaration of Scott A. Rinaldi in Support of Appellees’ Brief ¶ 2,

filed herewith [hereinafter Rinaldi Decl.]. The Plan Administrator has begun evaluating

all filed administrative, secured, and priority claims. Rinaldi Decl. ¶ 6. The wind-down

estates and their advisors also settled the Americas Buyer’s claim regarding the working

capital adjustment Exide owed in connection with the Americas sale, and on January

21, 2021, the estates made a payment of approximately $8.1 million to the Americas

Buyer. Id. ¶ 7.

         Finally, the wind-down estates have been implementing other wind-down

activities in reliance on the Confirmation Order, including: (a) collecting approximately

$11 million of cash collateral from insurance providers; (b) selling de minimis assets;
                                               18
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 28 of 73 PageID #: 9561




(c) entering into agreements to sell tax credits; (d) agreeing to pay certain premiums and

benefits for Exide’s retired employees; (e) agreeing to pay approximately $100,000 as

part of a settlement concerning collective bargaining agreements; (f) paying

approximately $1.7 million in wind-down expenses; (e) paying approximately $700,000

in pre-Effective Date operating expenses; (f) placing approximately $1.4 million into

escrow for the wind-down estates’ share of certain taxes relating to the non-performing

properties; and (h) segregating approximately $1.5 million for the Canadian non-

performing property. Id. ¶ 5.

                               SUMMARY OF ARGUMENT

         This Court should dismiss this appeal as moot because the possibility of

abandonment no longer presents a live case or controversy, and the entire case is

equitably moot because this Court could not invalidate the Plan without unwinding

countless transactions conducted in reliance on the Confirmation Order, which would

pointlessly cause significant harm to Appellees, third parties, and the public. At a

minimum, this Court should affirm the Bankruptcy Court’s confirmation of the Plan

for essentially the same reasons this Court denied the stay pending appeal.

         I.A.      DTSC’s challenge to the once-hypothetical possibility of abandonment in

the Plan is now moot under Article III. The Plan provided that the Vernon site would

be transferred to the Vernon Trust—and would not be abandoned—if DTSC executed

the agreement with the environmental trustee providing covenants not to sue, which

DTSC did immediately after this Court denied the stay. Abandonment previously was

                                              19
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 29 of 73 PageID #: 9562




a possibility under the Plan, but now there is no longer any possibility that the Debtors

will abandon the site. DTSC’s challenge to something that will never occur—and thus

cannot injure it—no longer presents a live case or controversy.

         B.        More broadly, DTSC’s entire appeal of the Confirmation Order should be

dismissed as equitably moot. Acting in reliance on the Confirmation Order and this

Court’s denial of a stay, Exide and its stakeholders substantially consummated the Plan.

DTSC’s appeal, if accepted, would fatally scramble the Plan, call into question the

validity of each and every transaction undertaken in reliance on the Plan, and send

Appellees back to the drawing board and an all-but-certain chapter 7 liquidation. It

would be impractical and inequitable to grant such extraordinary relief and undermine

the settled expectations of every party in the bankruptcy proceeding and their

counterparties, including the environmental regulators in ten other states and the

United States government, especially when DTSC’s primary objection is to something

(abandonment by the Debtors) that will never happen anyway.                   Unwinding

confirmation would significantly increase environmental risks at Vernon and other sites

nationwide by transferring title to those properties back to an entity on the brink of

liquidation.

         II.       If this Court reaches the merits of DTSC’s appeal, this Court should

affirm the Bankruptcy Court’s ruling in its entirety, largely for the reasons this Court

already gave when denying DTSC’s motion for a stay pending appeal.



                                              20
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 30 of 73 PageID #: 9563




         A.        At the outset, although it is now irrelevant because the Debtors did not

abandon the site, the Bankruptcy Court properly authorized abandonment as an

alternative. Record evidence clearly showed that the site’s heavily contaminated areas

were fully contained, that contractors regularly maintained and monitored the site to

ensure that it remained safe and secure, and that those efforts ensured there was no

imminent threat to human health or the environment. The record also showed that

approximately $29 million was available to continue paying contractors and other

expenses. Thus, the Bankruptcy Court’s factual findings that the abandonment option

under the Plan would not pose risks of imminent harm to the public were correct, and

surely not clearly erroneous.

         B.        The evidentiary record also amply supported the Bankruptcy Court’s

determinations that the releases and injunctions in the Plan were necessary, fair, and

satisfied the standard for approval. Appellees and the creditors’ committee each

conducted thorough and independent investigations that came to the same conclusion

that the consideration provided in exchange for the estate releases was fair and

reasonable. The limited releases provided to the non-Debtor released parties were a

“sine qua non” of the Plan because those parties made substantial contributions that

enabled Appellees to keep their businesses running, effectuate an orderly sale of those

businesses as a going concern, avoid shutting down facilities, and save thousands of

jobs. In addition, the released parties contributed $18.5 million in settlement payments,

allowing Appellees to, inter alia, transition their contaminated properties to
                                               21
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 31 of 73 PageID #: 9564




environmental response trusts in an orderly manner without resorting to costly litigation

that would have forced Appellees into a disastrous chapter 7 liquidation. In exchange,

the Plan provided releases and injunctions that protected the contributing parties from

subsequent litigation. Based on these facts, the Bankruptcy Court properly concluded

that the releases and injunctions were essential to the Plan and fair to all parties.

         C.        The Bankruptcy Court did not clearly err in finding that Appellees

proposed the Plan in good faith. Extensive evidence showed that the Plan was

premised on the court-appointed mediators’ settlement proposal after lengthy arm’s

length negotiations. The Global Settlement was overwhelmingly supported by all key

stakeholders. When DTSC pulled its support at the last minute, Appellees and the other

stakeholders scrambled to save the Global Settlement and the Plan and ultimately made

modest adjustments to the Plan to account for DTSC’s withdrawal while still giving

DTSC the option to opt back into the Global Settlement. DTSC’s claims that Appellees

sought to strong-arm DTSC into rejoining the Global Settlement are unsupported.

         D.        The Bankruptcy Court correctly concluded that the Plan does not unfairly

discriminate against DTSC. The Plan treated DTSC no better and no worse than other

holders of environmental claims: Each was given the same opportunity to participate

in the Global Settlement or face possible abandonment. The fact that DTSC selected

a different option than other regulators does not make the Plan discriminatory.




                                               22
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 32 of 73 PageID #: 9565




                                      ARGUMENT

I.       THE COURT SHOULD DISMISS THIS APPEAL AS MOOT AND
         EQUITABLY MOOT

         A.        DTSC’s Challenge to the Authorization of Possible Abandonment
                   Is Moot Because Abandonment Is No Longer a Possibility

         “In our system of government, courts have no business deciding legal disputes

or expounding on law in the absence of . . . a case or controversy.” Already, LLC v.

Nike, Inc., 568 U.S. 85, 90 (2013) (citation omitted). Under Article III, “‘an actual

controversy’ must exist . . . through ‘all stages’ of the litigation,” id. at 90–91 (citation

omitted), and the alleged injury must be “actual or imminent; fairly traceable to the

challenged action; and redressable by a favorable ruling,” Clapper, 568 U.S. at 409

(citation omitted). Developments that “eliminate a plaintiff’s personal stake in the

outcome of a suit or prevent a court from being able to grant the requested relief”

render a case moot. Donovan ex rel. Donovan v. Punxsutawney Area Sch. Bd., 336 F.3d 211,

216 (3d Cir. 2003) (citation omitted).

         DTSC’s challenge to the once-real possibility of abandonment is now moot

because there is no actual or imminent possibility that the Debtors will abandon the

site. DTSC signed the agreement providing covenants not to sue the environmental

trustee, allowing Appellees to transfer the site to the Vernon Trust. See Puga Decl. ¶ 6.

Appellees thus did not abandon the Vernon site and will not abandon it in the future

(much less imminently).



                                             23
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 33 of 73 PageID #: 9566




         Because the Vernon Trust now owns and maintains the site, the alleged harm

DTSC warned could occur upon abandonment never happened. Pursuant to the

Trust’s plan, set forth above, contractors have continued to perform safety measures

that DTSC claimed would “cease immediately upon abandonment,” such as “dust

suppression and air monitoring,” “water treatment,” and daily inspections. Appellant’s

Am. Br., D.I. 45, at 33–34; Puga Decl. ¶ 15. There has been “no stoppage of

containment efforts.” Appellant’s Am. Br. 33; Puga Decl. ¶ 7. And government

regulators did not have to “assume management responsibilities” over the Vernon

property, Appellant’s Am. Br. 31, because the Vernon Trust is managing the property

using funds from the settlement and financial assurances, Puga Decl. ¶¶ 7, 16–18.

         Notably, DTSC identifies no concrete injury to it arising from the fact that the

Vernon Trust (rather than Exide) is now managing the property. DTSC’s objection is

that DTSC itself might have had to take over responsibility for the site upon

abandonment, but that possibility now is no longer actual or imminent. And if anything,

the Trust is better positioned to maintain and remediate the site than Appellees were

because the Trust has access to $26 million in financial assurances that were unavailable

to Appellees (and expects to complete decontamination of the site and demolition of

the industrial buildings by yearend). By contrast, Appellees were on the brink of

insolvency.

         DTSC fares no better by seeking to characterize the Plan as presenting it with a

“Hobson’s choice.” Appellant’s Am. Br. 4. Again, the propriety of that choice is no
                                            24
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 34 of 73 PageID #: 9567




longer a live case or controversy because DTSC has already made its choice, will not

face such a choice again, and identifies no ongoing harm arising from having once been

presented with that choice in the past. There simply is no “real and immediate threat”

that DTSC is “likely to suffer future injury.” City of Los Angeles v. Lyons, 461 U.S. 95,

105 (1983).

         DTSC’s description of the Plan as presenting it with a “Hobson’s choice” also is

fundamentally inapt. The underlying problem—that Appellees lacked the funds to

maintain the property—preexisted the bankruptcy and was independent of anything the

Bankruptcy Court ordered. The Plan thus did not create the problem; it provided two

options for ameliorating those preexisting risks, namely, (1) participate in the Trust, and

have it maintain the property; or (2) abandon the property, but with an ongoing

mitigation plan and millions of dollars of funding to prevent imminent environmental

harm. Having agreed to participate in the Trust, DTSC can no longer complain that it

would have been injured if DTSC instead had selected the abandonment option. That

possibility is in the past and will never recur, DTSC has identified no ongoing harm that

it suffers because it was once presented with that choice, and an order from this Court

reversing confirmation of the Plan could not provide DTSC any redress.

         Indeed, redressability cuts sharply against DTSC. At this point, the only way

Exide could abandon the Vernon property is if DTSC succeeds on appeal and this Court

unwinds the Plan, removes the property from the Vernon Trust, and sends Exide back

to the brink of liquidation. If that were to occur, DTSC might once again face the
                                            25
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 35 of 73 PageID #: 9568




possibility that Exide will abandon the property, a possibility that is otherwise a thing

of the past. But parties “cannot manufacture standing merely by inflicting harm on

themselves based on their fears of hypothetical future harm that is not certainly

impending.”         Clapper, 568 U.S. at 416.      DTSC thus cannot manufacture a live

controversy by taking an appeal that, if successful, might create the very injury DTSC

is supposedly seeking to avoid but that otherwise is no longer actual or imminent:

Article III empowers courts to redress injuries, not to create them. Quite simply, the

propriety of abandonment is no longer a live controversy in this case, and this Court

should dismiss DTSC’s challenge to abandonment as moot, obviating the need to reach

the merits of the issue.6

         B.        The Entire Appeal Is Equitably Moot

         This appeal also should be dismissed in its entirety as equitably moot, particularly

given that the Debtors will not abandon the Vernon site. “Equitable mootness” is an

abstention doctrine under which “an appellate court deems it prudent for practical

reasons to forbear deciding an appeal when to grant the relief requested will undermine

the finality and reliability of consummated plans of reorganization.” In re Tribune Media

Co., 799 F.3d 272, 277 (3d Cir. 2015). The court dismisses the appeal “when, even

though effective relief could conceivably be fashioned, implementation of that relief


6
  For similar reasons, any error in approving abandonment would be harmless and
therefore would provide no basis for vacating or reversing the Confirmation Order. See
Fed. R. Bankr. P. 9005; Fed. R. Civ. P. 61.

                                              26
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 36 of 73 PageID #: 9569




would be inequitable.” In re Cont’l Airlines, 91 F.3d 553, 558 (3d Cir. 1996) (en banc)

(citation omitted). “Equitable mootness assures [a debtors’] stakeholders that a plan

confirmation order is reliable and that they may make financial decisions based

[thereon] without fear that an appellate court will wipe out or interfere with their deal.”

Tribune, 799 F.3d at 280. The inquiry has two steps: “(1) whether a confirmed plan has

been substantially consummated; and (2) if so, whether granting the relief requested in

the appeal will (a) fatally scramble the plan and/or (b) significantly harm third parties

who have justifiably relied on plan confirmation.” Id. at 278.

         “DTSC does not dispute that the Plan has been substantially consummated.”

Appellant’s Am. Br. 62. As detailed above, all of the relevant property has been

transferred, Exide’s successors have assumed management of the businesses and other

property, and the distributions have begun. 11 U.S.C. § 1101; see also Cont’l Airlines, 91

F.3d at 561. Therefore, the “foremost consideration” under the equitable mootness

doctrine has been satisfied. Cont’l Airlines, 91 F.3d at 560.

         Nonetheless, DTSC maintains that relief on appeal “would neither fatally

scramble the plan nor significantly harm the interests of third parties who have

justifiably relied on plan confirmation.” Appellant’s Am. Br. 62 (quoting Tribune, 799

F.3d at 278). But DTSC does not—and cannot—deny that unwinding the confirmation

of the Plan would cause precisely those harms. Countless transactions have occurred

in reliance on the Plan and this Court’s order denying a stay pending appeal. See supra

Statement of the Case, Section D. And even if this Court could somehow unwind all
                                            27
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 37 of 73 PageID #: 9570




those transactions, invalidating the Plan would undo the framework for the other

contaminated non-performing properties nationwide, thus exacerbating the risk to the

public and the environment.

         Recognizing that this inevitable result is fatal to its appeal, DTSC pivots away

from its original request that this Court completely vacate the Confirmation Order, see

Appellant’s Br., D.I. 36, at 55, and now asks the Court to grant “narrower relief” by

holding that (a) “the Plan’s improper releases and injunctions were too broad and must

be narrowed or eliminated,” and (b) “Midlantic requires additional funding to address

the contamination at the Vernon Plant before abandonment,” Appellant’s Am. Br. 64.

But this Court cannot pick and choose by altering just those aspects of the Plan while

leaving everything else unchanged. As this Court previously recognized in denying the

stay, and as the Bankruptcy Court determined when confirming the Plan, the trust

conditions and the third-party releases are a “sine qua non of the plan.” Oct. 22 Hr’g

Tr. 74:11–13; Oct. 16 Hr’g Tr. 181:9–182:1. Modifying those conditions and releases

would fatally scramble the Plan, significantly harm third parties who have justifiably

relied on the Confirmation Order, and cause the very same environmental harms that

this Court sought to avoid in denying a stay. Moreover, because there is no longer any

possibility the Debtors will abandon the Vernon site, inflicting those harms now would

be pointless.




                                            28
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 38 of 73 PageID #: 9571




                   1.   Granting the Relief DTSC Seeks Would Fatally Scramble the Plan

         This Court cannot grant the relief DTSC requests without fatally scrambling the

Plan. First, Appellees are unable to provide more funding for the Vernon site as a

precondition to abandonment because abandonment is not going to happen, so that

would be money for nothing—and Appellees do not have money to spare. Although

Appellees project to have adequate funds to satisfy allowed administrative, secured, and

priority claims and wind-down expenses as required under the Plan, it is highly unlikely

that Appellees will have any funds available after paying those expenses. Rinaldi Decl.

¶¶ 8–10. Thus, if Appellees were required to provide additional funding for the Vernon

site, Appellees would need to divert funds that are reserved for administrative, secured,

and priority creditors whose claims must be satisfied in full under the Plan and the

Bankruptcy Code. Reallocating those funds to keep them in reserve for the no-longer-

existent possibility that the Vernon property might be abandoned would pointlessly

leave Appellees unable to satisfy their obligations under the Plan to pay administrative,

other secured, and priority claims, to the detriment of approximately 280 administrative,

secured, and priority creditors who relied on such treatment in supporting or not

opposing the Plan. Id. ¶ 9.

         Moreover, Appellees could not even reallocate funding in that way. Appellees

cannot simply take funds from their administrative, secured, and priority creditors and

provide those funds to DTSC. In re Paragon Offshore plc, 597 B.R. 748, 762 (D. Del. 2019)

(holding that disgorgement would “violat[e] the absolute priority rule” and be

                                               29
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 39 of 73 PageID #: 9572




“inequitable and not practicable” because there was “no relief that could be layered

onto the existing Plan consistent with governing law”); In re Adelphia Commc’ns Corp.,

367 B.R. 84, 97 (S.D.N.Y. 2007) (finding “selective disgorgement from cherry-picked

creditors as opposed to ordering disgorgement from all creditors . . . is inequitable”).

         DTSC asserts that this Court “could fashion a remedy that reallocates value from

the Transferred Entities or Consenting Creditors to the satisfaction of environmental

claims.” Appellant’s Am. Br. 64. But the Consenting Creditors had no obligation to

put any money on the table. The Bankruptcy Court had no authority to force third-

party creditors to make settlement payments over their objections. See, e.g., Coca-Cola

Bottling Co. v. Coca-Cola Co., 769 F. Supp. 671, 707 (D. Del. 1991) (“Courts do not have

the power to make contracts where none exist, nor to modify, add to, or subtract from

the terms of one in existence.”), aff’d, 988 F.2d 414 (3d Cir. 1992); Adelphia Commc’ns,

367 B.R. at 97 (relief requested “would rewrite the terms of the bargain, which is beyond

the power of the Court”). Requiring the Consenting Creditors or Transferred Entities

to make additional payments to DTSC would “circumvent the bankruptcy process and

give [DTSC] by judicial fiat what it could not achieve by consensus within Chapter 11

proceedings.” Tribune, 799 F.3d at 281.

         Furthermore, the Consenting Creditors have not received any cash distributions

under the Plan, and Appellees do not anticipate that they will have any cash left to make

distributions to the Consenting Creditors after satisfying administrative, other secured,

and priority claims. Rinaldi Decl. ¶ 8. Therefore, even if the entire Plan were unwound,
                                            30
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 40 of 73 PageID #: 9573




the Bankruptcy Court could not force the Consenting Creditors to disgorge

distributions and give those funds to DTSC because the Consenting Creditors have not

received any. The Consenting Creditors acquired the Europe/ROW business based on

their credit bid, thereby forgiving hundreds of millions of dollars of secured debt.

Peluchiwski Stay Decl. ¶¶ 7–8. Therefore, if the Europe/ROW sale was unwound, the

Consenting Creditors would not be obligated to pay back any money to Appellees’

estates. Instead, Appellees would once again be liable for the debt that the Consenting

Creditors previously forgave, putting Appellees back on the precipice of liquidation.

         Second, narrowing or eliminating the releases and injunctions would upend the

Global Settlement that was “a central issue in the formulation of a plan of

reorganization.” Tribune, 799 F.3d at 280. As this Court recognized, the third-party

releases were a “sine qua non of the plan” that “ha[d] to happen for the plan to get

together.” Oct. 22 Hr’g Tr. 74:11–13. The Consenting Creditors’ agreement to pay

$12.5 million for the non-performing properties and general unsecured claims7 was

conditioned on receiving full releases from the beneficiaries. Without that $12.5 million

and the Consenting Creditors’ credit bid for the Europe/ROW business, the Global

Settlement and Plan would have fallen apart.

         This Court cannot deprive the Consenting Creditors “of the benefits [they]

bargained for without giving [them] a chance to reevaluate the concessions [they] made


7
    They later agreed to contribute an additional $6 million to settle the PBGC’s claims.

                                             31
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 41 of 73 PageID #: 9574




to get them.” In re Crystal Oil Co., 854 F.2d 79, 81 (5th Cir. 1988). Such relief “would

amount to imposing a different plan of reorganization on the parties.” In re Specialty

Equip. Cos., 3 F.3d 1043, 1049 (7th Cir. 1993). Because rescinding the releases “would

effectively undermine the [Global] Settlement (along with the transactions entered in

reliance on it),” this Court would have to unwind the Global Settlement entirely and

“recall the entire Plan for a redo.” Tribune, 799 F.3d at 281; accord In re Millennium Lab

Holdings II, LLC, 945 F.3d 126, 142 (3d Cir. 2019) (allowing suits barred by settlement

would “knock the props out from under the authorization for every transaction that

has taken place, thus scrambling this substantially consummated plan and upsetting

third parties’ reliance on it”).    That would require returning the eighteen non-

performing properties back to Appellees’ estates, returning $18.5 million in settlement

payments to the Consenting Creditors and Transferred Entities, and nullifying the

Europe/ROW sale that was consummated in reliance on the Plan.

          By asking this Court to narrow or eliminate the third-party releases and

injunctions without giving the released parties anything in return, DTSC seeks to have

its cake and eat it too. DTSC seeks to keep all of the benefits—having the Vernon

Trust manage and remediate the Vernon property and the $2.6 million payment that

the Consenting Creditors contributed—while stripping the Consenting Creditors of the

consideration they received in return. But it would be “inequitable to let [DTSC] retain

the benefits of the settlement and still have the right to sue.” See Millennium, 945 F.3d

at 144.
                                           32
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 42 of 73 PageID #: 9575




         Quite simply, no partial remedy is available. The Plan must stand or fall as a

whole, and invalidating the Plan would leave Appellees with no choice but to pursue a

chapter 7 liquidation. See, e.g., Adelphia Commc’ns, 367 B.R. at 96 (dismissing appeal of

chapter 11 liquidation plan where relief on appeal would “create an unmanageable,

uncontrollable situation”); In re Arcapita Bank B.S.C.(c), No. 13-CV-5755 (SAS), 2014

WL 46552, at *6 (S.D.N.Y. Jan. 6, 2014) (dismissing appeal where “Debtors’ carefully

negotiated Plan—while ultimately effecting a liquidation of the Debtors and the

creation of indefinitely operating reorganized debtors—yielded greater benefits than a

hypothetical chapter 7 liquidation”); In re Spansion Inc., No. 10-CV-369 (RBK), 2011 WL

3420441, at *7–8 (D. Del. Aug. 4, 2011) (dismissing appeal because relief sought “would

doubtless result in the need to negotiate a new plan”).

         Finally, DTSC’s contention that “undoing the Plan here will not collapse a value-

maximizing reorganization,” Appellant’s Am. Br. 63, is simply wrong. As this Court

previously recognized, the Plan involved “a combination” of a reorganization and a

liquidation. Oct. 22 Hr’g Tr. 77:6–8. And as illustrated above, granting DTSC relief

on appeal would require unwinding all of the transactions that occurred as part of that

hybrid Plan. Moreover, courts have consistently held that appeals from chapter 11

liquidation proceedings can become equitably moot. E.g., In re BGI, Inc., 772 F.3d 102,

107–09 & n.10 (2d Cir. 2014) (collecting cases); Abengoa Bioenergy Biomass of Kan., LLC

v. Kozel, 958 F.3d 949, 956–57 (10th Cir. 2020) (same). “In such a liquidation, affected

parties may have devoted months of time and resources toward developing an
                                            33
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 43 of 73 PageID #: 9576




acceptable plan; creditors with urgent needs may have been stayed from accessing assets

and funds to which they are entitled; and extensive judicial resources may have been

consumed.” BGI, Inc., 772 F.3d at 108. Such reliance interests weigh heavily against

“tardy disruption of a duly developed, confirmed, and substantially consummated

plan.” Id. at 108–09.

                   2.   Granting the Relief DTSC Seeks Would Significantly Harm the Public, the
                        Environment, and Third Parties Who Have Justifiably Relied on Plan
                        Confirmation

         This Court already has explained that merely delaying the Plan’s implementation

“has the potential to upset the global settlement affecting 16 other contaminated non-

performing properties throughout the country” and to cause “substantial injury to other

parties interested in the proceeding.” Oct. 22 Hr’g Tr. 79:3–5, 79:22–80:1. Reversing

confirmation would be worse.

         First, invalidating the Global Settlement would have “serious negative financial,

environmental, and real-world consequences” for environmental regulators and the

public at large in eleven states and threaten “the public’s health around the country.”

DOJ Stay Br., D.I. 14, at 15. The parties would be forced somehow to revert title and

management of the non-performing properties back to Appellees’ estates, return the

settlement payments and financial assurances to the relevant payors, including amounts

that have already been spent on work performed, and unwind the sales of non-

performing properties that the environmental trustee has already negotiated and



                                               34
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 44 of 73 PageID #: 9577




executed with third-party buyers. Simply put, there is no practical ability to unravel all

of the transactions that have occurred since the Effective Date.

         The environmental trustee already has completed extensive work and spent

approximately $2.3 million since the non-performing properties were transferred. See

supra Statement of the Case, Section D. All of that work would have to be put on hold

because Appellees do not have the resources, workforce, and infrastructure to continue

the work themselves. Rinaldi Decl. ¶ 10. And Appellees would not have access to the

$26 million in financial assurances because those funds are only available for the benefit

of DTSC.           Ceasing maintenance and remediation efforts would increase risks of

environmental contamination and risks to public health and safety at those sites. Puga

Decl. ¶ 32. The same public interests that DTSC claims to be defending thus would be

imperiled if DTSC were to prevail on appeal.

         To undo the Global Settlement, the Court also would need to force the parties

to unwind all of the other transfers and transactions consummated in reliance on the

Plan. In the likely event that Appellees ended up in a chapter 7 liquidation, Appellees’

unsecured creditors—including DTSC and the environmental regulators in other

jurisdictions—would almost certainly receive no recovery at all. Rinaldi Decl. ¶ 11;

Messing Decl. ¶¶ 11, 14. Environmental regulators would be forced to clean up the

sites within their jurisdictions without any of the funding provided to the environmental

trusts under the Global Settlement. Rinaldi Decl. ¶ 11. That would be manifestly unjust

and contrary to the public interest.
                                             35
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 45 of 73 PageID #: 9578




         Granting the relief DTSC seeks also would require this Court to unwind the

Europe/ROW sale, which occurred in reliance on the confirmed Plan, causing

instability in the reorganized Europe/ROW business. Appellees commenced the

chapter 11 cases, in part, to facilitate a going concern and value-maximizing sale of their

Europe/ROW business, which was ultimately consummated following a court-

approved, public, and transparent sale process. Unwinding the Europe/ROW sale

would undo those efforts and harm numerous third parties, including thousands of

customers, vendors, and other counterparties who continue to transact with the

company. Any contract assigned to or assumed by the Europe/ROW Purchaser would

also revert back to Appellees. Messing Decl. ¶ 13. That change would cause widespread

operational confusion and likely result in a complete loss of confidence by customers,

suppliers, and other counterparties. Id. In addition, invalidating the Plan would put at

risk thousands of jobs preserved through the Europe/ROW sale. Id.; see In re Trans

World Airlines, Inc., No. 01-CV-0056 (PJW), 2002 WL 500569, at *2 (D. Del. Mar. 26,

2002) (appeal requesting vacatur of plan confirmation order was equitably moot where

it would affect the debtors’ 20,000 employees and many customers).

         Undoing the Europe/ROW sale also would cancel the significant amount of debt

forgiveness that Appellees received in that deal. See supra Statement of the Case, Section

D.2. If the Europe/ROW sale were unwound and Appellees were once again liable for

the forgiven debt, the Consenting Creditors and other secured noteholders would have

priority over distributions under any replacement plan, which would almost certainly
                                            36
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 46 of 73 PageID #: 9579




leave junior creditors, including the environmental regulators, with no recovery at all.

Messing Decl. ¶ 14.

         Finally, the Plan Administrator has been winding down Appellees’ estates, selling

assets, paying expenses, and making distributions. See Statement of the Case, Section

D.2. Every one of those transactions would have to be unwound, and the transactional

counterparties would be forced to divest cash payments and assets, rendering months

of work futile and undoing numerous actions that Appellees’ many stakeholders took

in reliance on the Plan’s confirmation. Rinaldi Decl. ¶ 5; see In re Allied Nev. Gold Corp.,

565 B.R. 75, 86 (D. Del. 2016) (concluding that public policy favors leaving the

consummated plan undisturbed “given the number of parties involved in the

negotiation, approval, and substantial consummation of the amended plan”), aff’d, 725

F. App’x 144 (3d Cir. 2018). This is a quintessential case for equitable mootness: The

Plan has been substantially consummated and there is no going back without causing

significant harm to the Debtors, the parties, third parties, and the public—

consequences which far outweigh any ongoing impact on DTSC.

                   3.   DTSC Has Already Received Meaningful Appellate Review

         DTSC asserts that “dismissal would rubber stamp” a Plan that Appellees

supposedly “ramm[ed]” through “without any meaningful opportunity for appellate

review.” Appellant’s Am. Br. 61. Nonsense. DTSC has already had full and fair

opportunity to be heard—including via appellate review in this Court. The Bankruptcy

Court adjourned the confirmation hearing by three weeks to allow DTSC to conduct

                                              37
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 47 of 73 PageID #: 9580




discovery and file its confirmation objection. See Sept. 23 Hr’g Tr. 5:9–14, 30:3–6, 32:1–

22. After a two-day confirmation hearing with live testimony from six witnesses, the

Bankruptcy Court overruled DTSC’s objection but stayed the Confirmation Order for

a week to allow DTSC to request a stay pending appeal. Oct. 16 Hr’g Tr. 170:17–19,

185:4–7.

         At the stay stage, this Court reviewed the briefing and the Bankruptcy Court’s

decisions, and heard oral argument, before denying DTSC’s stay request, concluding

that DTSC had failed to show that it was likely to succeed on appeal. Oct. 22 Hr’g Tr.

4:12–21, 80:18–21. This Court’s prior ruling was no “rubber stamp.” The Court

carefully considered—and rejected—the arguments that DTSC now raises. It simply is

untrue that the released parties and other third parties “could not justifiably rely on the

Plan because they knew that DTSC had . . . promptly appealed.” Appellant’s Am. Br.

67. This Court denied DTSC’s stay request and DTSC did not appeal that decision.

Third parties justifiably relied on the finality of this Court’s decision to deny the stay,

which ensured that the confirmed Plan would be put fully into operation.

         DTSC cannot succeed on appeal without fatally scrambling the Plan and causing

significant harm to the public, the environment, and numerous third parties. This Court

should dismiss DTSC’s appeal as equitably moot.

II.      THE BANKRUPTCY COURT PROPERLY CONFIRMED THE PLAN

         If this Court reaches the merits of DTSC’s appeal, it should affirm. DTSC’s

challenges to the possibility of abandonment and the third-party releases fail for the

                                            38
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 48 of 73 PageID #: 9581




same reasons that this Court identified in denying the request for a stay pending appeal.

DTSC now asserts two additional theories it did not raise when seeking a stay: that the

Plan was not proposed in good faith and that the Plan unfairly discriminates between

creditors. But these new theories are equally meritless.

         A.        The Bankruptcy Court Properly Authorized Abandonment as One
                   Possible Outcome

         In addition to being moot, the Bankruptcy Court’s decision to approve

abandonment of the Vernon site was supported by careful reasoning and an

overwhelming evidentiary record. Under 11 U.S.C. § 554, a bankruptcy court ordinarily

can authorize the abandonment of property that is “burdensome to the estate.” But

the Supreme Court has crafted a “narrow” atextual exception to that power, concluding

that a bankruptcy court cannot “authorize an abandonment without formulating

conditions that will adequately protect the public’s health and safety.” Midlantic Nat’l

Bank v. N.J. Dep’t of Envtl. Prot., 474 U.S. 494, 502, 507 & n.9 (1986); see also Oct. 22 Hr’g

Tr. 70:19–71:3 (stay decision). That exception “does not encompass a speculative or

indeterminate future violation of [health or safety] laws that may stem from

abandonment.” Midlantic, 474 U.S. at 507 n.9. It is only limited by “laws or regulations”

that are “reasonably calculated to protect the public health or safety from imminent and

identifiable harm.” Id. (emphasis added). Thus, courts disallow abandonment only where

both (i) the abandonment itself poses “an imminent and identifiable harm to the public

health or safety” and (ii) the debtor is “attempting to abandon property in


                                             39
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 49 of 73 PageID #: 9582




contravention of state or local laws or regulations designed to protect the public.” In re

Unidigital, Inc., 262 B.R. 283, 286–87 (Bankr. D. Del. 2001); accord In re Smith-Douglass,

Inc., 856 F.2d 12, 16 (4th Cir. 1988); N.J. Dep’t of Envtl. Prot. v. N. Am. Prods. Acquisition

Corp., 137 B.R. 8, 12 (D.N.J. 1992).

         A bankruptcy court’s determination of whether there is an “imminent threat” is

a case-specific factual inquiry reviewed for clear error. See Smith-Douglass, Inc., 856 F.2d

at 16. Here, there is no error, much less a clear error.

                   1.   The Record Showed that Abandonment Poses No Imminent Threat to Public
                        Health and Safety

         This Court already has determined that the record amply supports the

Bankruptcy Court’s findings that the Plan did not pose an imminent threat of harm to

public health and safety. See Oct. 16 Hr’g Tr. 175:16–24. As this Court explained, “[t]he

bankruptcy court found that the resident engineer at the Vernon site credibly testified

during his live direct and cross-examinations at the confirmation hearing that the site

was secure and unlikely posed an imminent threat to the public.” Oct. 22 Hr’g Tr. 71:4–

9; see Oct. 16 Hr’g Tr. 176:5–7; Oct. 15 Hr’g Tr. 120:18–121:23, 126:21–127:5, 131:7–

14, 133:12–134:13.

         In denying the stay, this Court determined that the evidence “established that the

contractors currently in place [were] able to continue their work, provided they [were]

paid.” Oct. 22 Hr’g Tr. 71:24–72:3; see also Suppl. Letter Ruling at 2. This conclusion

was supported by testimony from the site’s resident engineer, Mr. Fraske (an employee


                                              40
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 50 of 73 PageID #: 9583




of Alta Environmental), who testified that, if abandonment occurred, he would

continue to maintain the site while the parties “worked something out.” Oct. 15 Hr’g

Tr. 132:13–133:10. And DTSC’s own witness, Mr. Cope, testified that DTSC was

already in communications with various vendors, including the operator of the FEU,

about continuing work at Vernon, had obtained estimates from certain vendors, had

conducted preliminary contract negotiations, and was “doing everything we can, 100

percent, everything that we can to protect [the people of California].” Id. at 182:11–

184:3, 211:16–20.

         This Court stressed that there was “approximately $29 million in immediately

available funding,” which would “pay for onsite or offsite remediation efforts” and

enable the contractors to continue working. Oct. 22 Hr’g Tr. 72:3–12; see also Oct. 16

Hr’g Tr. 174:14–18. And as this Court pointed out, DTSC’s own evidence showed that

“completing the phase one closure” without removing buildings and installing a cover

would “cost $27,325,298, less than the amount of funds that [were] available” to DTSC

under the Plan. Oct. 22 Hr’g Tr. 72:13–19; see also Myers Decl., Ex. 1, ECF No. 917-9.

         After carefully considering the evidence, this Court concluded that the

Bankruptcy Court had not permitted Exide to “abandon a property in violation of [a]

state statute or regulation that is reasonably designed to protect the public health or

safety from identified hazards.” Oct. 22 Hr’g Tr. 70:14–19. Rather, the Bankruptcy

Court “fashioned a pre-abandonment condition that the debtors [could] not abandon

the Vernon site prior to October 30, 2020, to ensure a smooth transition of remediation
                                          41
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 51 of 73 PageID #: 9584




oversight between the debtors and [DTSC].” Oct. 22 Hr’g Tr. 71:9–14. In short, the

Bankruptcy Court followed Midlantic and only authorized abandonment as an

alternative after formulating conditions to protect public health and safety.

         Latching onto a passing comment in the Bankruptcy Court’s ruling, DTSC

argues that the court viewed Midlantic as a mere “gloss on abandonment.” Appellant’s

Am. Br. 24. But the court made clear that it understood Midlantic is controlling law.

Oct. 16 Hr’g Tr. 173:6–18 (“When the Supreme Court says something, that’s what I

follow.”); see also id. at 174:5–9 (“I’m just relying on the plain meaning of what the

Supreme Court said [in Midlantic], and ultimately, it’s a factual inquiry as to whether the

evidence applied to that Supreme Court standard is satisfied.”). At the stay stage, this

Court found no error in the Bankruptcy Court’s analysis, see Oct. 22 Hr’g Tr. 70:10–

73:7, and nothing has changed since then.

                   2.   DTSC Cannot Show that the Bankruptcy Court Erred

         DTSC argues that “[a]llowing a debtor to abandon property because government

agencies exist and will take action to address threats to public health and safety is

contrary to the Supreme Court’s clear directive,” and “Midlantic requires additional

funding to clean up the Vernon Plant before abandonment would be appropriate.”

Appellant’s Am. Br. 6, 25. As this Court recognized in denying the stay, DTSC is

attacking a strawman. The Bankruptcy Court did not authorize abandonment and

simply leave DTSC to pick up the pieces with nothing more than $2.6 million. DTSC

fails to mention the ongoing efforts to maintain the site, the additional $26 million in

                                              42
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 52 of 73 PageID #: 9585




financial assurances available to DTSC, the two-week transition period, and DTSC’s

ability to avoid abandonment entirely by participating in the Vernon Trust. Oct. 16

Hr’g Tr. 179:2–7. The court only allowed abandonment as an alternative after finding

no threat of “imminent and identifiable harm” to the public and “formulating

conditions that will adequately protect the public’s health and safety.” Midlantic, 474

U.S. at 507 & n.9. And now, DTSC has selected the trust option, ensuring that the

public health and safety is protected.

         The Bankruptcy Court’s conclusion that governments may sometimes have to

step in where there is no identifiable imminent danger to the public is fully consistent

with Midlantic. Id. at 507 n.9. As this Court acknowledged, DTSC’s position—that

abandonment is impermissible if it requires a government to take any action in

response—would replace Midlantic’s narrow exception with a requirement that bankrupt

parties assume “long-term obligations” and must eliminate all long-term risks before

abandoning a property. Oct. 22 Hr’g Tr. 72:19–73:1. “This is not the standard set forth

in Midlantic.” Id. at 73:1–7.8



8
 DTSC notes that, “in Midlantic itself, the Supreme Court held that abandonment was
improper even though state regulators expected to—and did—intervene upon
abandonment.” Appellant’s Am. Br. 28. But the Supreme Court never indicated that
abandonment was improper simply because state regulators had to step in. See Midlantic,
474 U.S. at 501–09 & n.9. Unlike in Midlantic where dangerous property was abruptly
foisted on the state, the Plan here involved detailed protections to ensure a smooth,
orderly, and safe transition supported by substantial long-term funding for maintenance
and remediation if abandonment were to occur—and it never did.

                                          43
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 53 of 73 PageID #: 9586




         Moreover, as explained above, the Plan did not put DTSC to a “Hobson’s

choice.” Appellant’s Am. Br. 4; see supra Section I.A. Even before the bankruptcy,

Appellees had “no available money” to continue maintaining the non-performing

properties. See Suppl. Letter Ruling at 1. Accordingly, Appellees emphasized from the

outset of these cases that “abandonment of these environmental sites was something

that was going to happen in the alternative if a deal couldn’t be reached.” Oct. 9 Hr’g

Tr. 17:15–20. Appellees presented the same choice to all of the environmental

regulators. Every other regulator chose to settle and avoid potential abandonment. But

DTSC chose to reject settlement, forcing Appellees to put abandonment back on the

table. As the Bankruptcy Court said to DTSC, “[o]f course they were going to abandon

once you opted out of the agreement.” Id. at 18:1–3.

         After scrambling to save the Plan, DTSC was left with two lawful and valid

choices, which were the best real-world options given the difficult circumstances and

the risk of liquidation. See supra Section I.A. Both options were better than the status

quo before confirmation because both provided $29 million to remediate the Vernon

site and avoid any threat of harm to health or safety. Now, DTSC is complaining that

it did not have a third option: transferring the Vernon property to the Vernon Trust

with a larger voluntary contribution from the Consenting Creditors. But neither

Appellees nor the Bankruptcy Court had any authority to compel the Consenting

Creditors (who themselves had massive claims against Appellees’ estates) to contribute

more money for Vernon. See supra Section I.B.1.
                                          44
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 54 of 73 PageID #: 9587




                   3.   DTSC Mischaracterizes the Undisputed Record Evidence

         DTSC is flat wrong to assert that “the undisputed record demonstrates that the

Vernon Plant poses an imminent and identifiable harm to the public health and safety

of surrounding communities.” Appellant’s Am. Br. 21. Mr. Fraske, the only witness

with first-hand knowledge about the Vernon site, testified that “the Site is stable and

secured, and nothing on the Site presents any imminent threat to public health and

safety.” Fraske Decl. ¶ 17; see also Oct. 15 Hr’g Tr. 120:18–121:23, 126:21–127:5, 131:7–

14, 133:12–134:13. He further testified that the property would remain stable and

secured “even if there were a several-week time gap between Exide’s abandonment and

the DTSC’s takeover of closure operation oversight.” Fraske Decl. ¶ 17; see also Oct.

15 Hr’g Tr. 133:12–134:13.

         As noted above, the Bankruptcy Court’s analysis took into account the credibility

of the witnesses. Specifically, the Bankruptcy Court found that Mr. Fraske had credibly

testified during his live direct and cross-examinations at the confirmation hearing that

the site was secure and unlikely to pose an imminent threat to the public. See Oct. 16

Hr’g Tr. 176:5–7; Oct. 15 Hr’g Tr. 120:18–121:23, 126:21–127:5, 131:7–14, 133:12–

134:13. By contrast, the Bankruptcy Court found that the testimony DTSC offered on

the issue was “not . . . particularly persuasive” because DTSC’s principal witness, Mr.




                                               45
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 55 of 73 PageID #: 9588




Cope, was “evasive” and “doesn’t have any real insight” into “the actual facts on the

ground.” Oct. 16 Hr’g Tr. 176:12–19.9

         DTSC notes that Dr. Solomon testified that “even low levels of lead exposure

have serious health effects,” and argues that “the lead at present levels at the site poses

major health risks.” Appellant’s Am. Br. 31. But that ignores that the lead at the site is

contained, maintained, and managed. Midlantic does not impose “a per se principle” that

“any detectable amount of . . . contamination, no matter its intensity, . . . poses an

imminent threat to public health and safety.” In re Guterl Special Steel Corp., 316 B.R. 843,

858–59 (Bankr. W.D. Pa. 2004) (permitting abandonment of site containing radioactive

waste). If that were the rule, “virtually every site in our environment would pose an

imminent threat to public health and safety.” Id. The Bankruptcy Court acknowledged

that “the Vernon site is dangerous and exposure to lead is highly dangerous,” but found

that abandonment as proposed under the Plan would not pose an imminent threat of

public harm because “[t]he evidence overwhelmingly established that the site is

constantly monitored, and the dangerous polluted areas are contained.” Suppl. Letter

Ruling at 2. Those findings were consistent with Midlantic and the record, and again,

this Court did not disturb them at the stay stage.


9
  During cross examination, Mr. Cope testified that, despite its authority to do so, DTSC
took no action whatsoever to come on site and address the levels of lead dust that it has
claimed since July 3, 2020, pose an “immediate” threat to public health. See Oct. 15
Hr’g Tr. 206:19–207:13. This is tell-tale evidence that DTSC itself did not actually
believe the existing state of the site posed any imminent threat to public safety.

                                             46
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 56 of 73 PageID #: 9589




         Finally, DTSC asks this Court to second-guess the Bankruptcy Court’s factual

findings that “the polluted areas are contained” and that “areas outside the FEU are

safe.” Appellant’s Am. Br. 32–35. As this Court already explained, however, “[t]he

evidence presented at the confirmation hearing supports the bankruptcy court’s

determinations . . . that the Vernon site is constantly monitored and that dangerous

polluted areas are contained.” Oct. 22 Hr’g Tr. 71:17–23. DTSC points out that Mr.

Fraske testified that the FEU needs to be reinforced regularly, there are sometimes tears

in the FEU that need repair, and surface dust has to be sprayed down. Appellant’s Am.

Br. 33–34.10 But the Bankruptcy Court weighed that testimony against all of the other

record evidence and ultimately found that the lead was fully contained. Mr. Fraske also

testified that the portions of the site with high lead levels were “fully secured,” on-site

contractors “maintained and inspected” the FEU “daily,” DTSC’s own inspectors did

not wear respirators outside the FEU, and daily perimeter air samples had not shown

lead above permissible levels since closure activities commenced in 2017, even when

there were tears in the FEU that required repair. Fraske Decl. ¶¶ 11–13, 15, 17; Oct.

15 Hr’g Tr. 120:4–134:13.



10
   DTSC also mischaracterizes the record by stating that “[u]ndisputed evidence
established that dust collected from seven locations at the Vernon Plant—outside the
FEU—showed” elevated lead levels. Appellant’s Am. Br. 34. In fact, Mr. Fraske
testified that DTSC took the samples DTSC cites from “interior locations” that were
“contained,” and explained that he was with the sampling crew inside the FEU when
they collected the samples. Oct. 15 Hr’g Tr. 152:18–153:4, 154:4–18, 166:17–167:3.

                                            47
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 57 of 73 PageID #: 9590




         DTSC cannot overcome the Bankruptcy Court’s detailed findings, including with

respect to the credibility of the witnesses, and the vast evidentiary record showing a lack

of imminent threat to public health or safety. Those determinations were correct, and

certainly not clearly erroneous. See Anderson v. City of Bessemer City, 470 U.S. 564, 573–

74 (1985). And regardless, any error would be harmless because DTSC no longer faces

any risk of abandonment.

         B.        The Bankruptcy Court Properly Approved Third-Party Releases
                   and an Injunction

         DTSC also takes issue with three Plan provisions that are central to the Global

Settlement and implementing the Plan: (A) the non-consensual third-party releases;

(B) the releases granted by the Debtors in Section 10.5 of the Plan (the “Debtor

Release”); and (C) the injunction provisions in Section 10.3 of the Plan. “Determining

the fairness of a plan which includes the release of non-debtors requires the

consideration of numerous factors and the conclusion is often dictated by the specific

facts of the case.” In re Wash. Mut., Inc., 442 B.R. 314, 345 (Bankr. D. Del. 2011). Courts

review the approval of releases and injunctions for clear error. See In re Cont’l Airlines,

203 F.3d 203, 217 (3d Cir. 2000) (conducting detailed case-specific factual inquiry); In

re Glob. Indus. Techs., Inc., 645 F.3d 201, 206 (3d Cir. 2011) (en banc) (same).

         As an initial matter, Appellees must correct DTSC’s mischaracterizations of the

releases at issue. First, the non-consensual third-party releases that bar DTSC from

bringing suit only protect the Consenting Creditors and a small subset of their related


                                            48
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 58 of 73 PageID #: 9591




parties (i.e., the Transferred Entities, the Europe/ROW Purchaser, and the indenture

trustee for the notes). Plan § 10.6(f).11 These parties made various contributions to

enable DTSC to benefit from the Plan and the Vernon Trust, including contributing

$18.5 million in settlements, consenting to the use of cash collateral and debtor-in-

possession financing, purchasing the Europe/ROW business and canceling debt in

connection therewith, waiving deficiency claims, and releasing liens on the Appellees’

non-performing properties. See Confirmation Order ¶ I(iii)–(iv).

         Second, the Debtor Release only applies to estate claims held by the Debtors, not

direct claims held by DTSC or claims against the Debtors. Plan § 10.5. DTSC attempts

to confuse this Court by suggesting that the Debtor Release somehow prevents DTSC

from “pursu[ing] environmental claims against the Released Parties.” Appellant’s Am.

Br. 47. That is untrue. The Debtor Release applies to a broader group of released

parties than the third-party release, but it does not prevent DTSC from bringing

whatever direct claims it may have against those additional parties.

                   1.   The Bankruptcy Court Properly Approved the Limited Third-Party Releases
                        in Exchange for the Settlement Payments and Other Contributions

         When considering whether to grant non-consensual releases, courts in this

Circuit must assess “fairness, necessity to the reorganization, and specific factual



11
   In fact, DTSC released a smaller group of parties than the other governmental
regulators, who also provided covenants not to sue Appellees, their related parties, and
a broader group of the Consenting Creditors’ related parties.

                                               49
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 59 of 73 PageID #: 9592




findings to support these conclusions.” Cont’l Airlines, 203 F.3d at 214. Courts in this

District have looked to whether:

                   (i) the non-consensual release is necessary to the success of the
                   reorganization; (ii) the releasees have provided a critical financial
                   contribution to the debtor’s plan; (iii) the releasees’ financial
                   contribution is necessary to make the plan feasible; and (iv) the
                   release is fair to the non-consenting creditors, i.e., whether the non-
                   consenting creditors received reasonable compensation in
                   exchange for the release.

In re Spansion, 426 B.R. 114, 144 (Bankr. D. Del. 2010).

         This Court previously recognized that “[t]he record supports the finding that

consenting creditors and transferred entities who will benefit from the plan releases

have made or will make critical and substantial contributions to the plan.” Oct. 22 Hr’g

Tr. 75:6–76:1, 77:9–16 (listing released parties’ contributions); see also supra Statement of

the Case, Section B. DTSC and other environmental regulators received considerable

compensation from the released parties to promote the safe and orderly transition of

contaminated sites. See Confirmation Order ¶ I(iv). The non-consensual third-party

releases were the consideration that DTSC provided in exchange for the benefit of the

settlement payments and other contributions.

         DTSC has no answer. DTSC acknowledges that the settlement payments were

“consideration” for the third-party releases, but dismisses the payments as

“inadequate.” Appellant’s Am. Br. 42. As this Court explained, however, “[t]he mere

fact that [DTSC] believes the consideration too low . . . does not meet the exacting

standard for reversing the bankruptcy court’s finding of fact on the clear error

                                                 50
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 60 of 73 PageID #: 9593




standard.” Oct. 22 Hr’g Tr. 76:3–7; see also Anderson, 470 U.S. at 573–74. Simply put,

$12.5 million was the amount that the five mediators—including four former federal

judges—recommended and that the parties agreed to in the Global Settlement. See

Messing Confirmation Decl. ¶ 23; Clarification to Mediators’ Final Certificate ¶ 4, ECF

No. 636. DTSC’s own representatives also initially agreed, before the Governor’s

Office did an about-face. See DOJ Global Settlement Support Notice ¶¶ 14–15.

         DTSC asserts that this was not an “extraordinary case.” Appellant’s Am. Br. 44.

But the Bankruptcy Court found that this case was “really . . . unprecedented” because

of the complex environmental issues and the limited financial resources available for

remediation. See Oct. 16 Hr’g Tr. 181:9–17 (crediting Mr. Tenenbaum’s analysis of why

this case was extraordinary); see also id. 120:20–121:4 (Mr. Tenenbaum explaining that

“in my 32 years at the Department of Justice, this is about the most unusual

circumstance I’ve ever encountered”). DTSC cannot show that this factual finding was

clearly erroneous.

         DTSC further contends that “non-consensual third-party releases are, by

definition, not necessary for reorganization” when there is a liquidation. Appellant’s

Am. Br. 41. But this Court has (correctly) explained that “a traditional reorganization

of a going-concern business is not a mandatory precondition for non-consensual

releases. Chapter 11 liquidation plans also qualify for such relief.” Oct. 22 Hr’g Tr.

76:13–19; see also e.g., In re Medford Crossings N., LLC, No. 07-CV-25115, 2011 WL

182815, at *18 (Bankr. D.N.J. Jan. 20, 2011) (rejecting argument that a liquidating plan
                                            51
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 61 of 73 PageID #: 9594




is per se ineligible for third-party releases and injunctions); In re U.S. Fidelis, Inc., 481 B.R.

503, 520 (Bankr. E.D. Mo. 2012) (similar).             Moreover, as this Court previously

emphasized, “this case did not involve [a] Chapter 7 liquidation.” Oct. 22 Hr’g Tr.

77:4–5.        The Plan involved “a combination” of a reorganization through the

Europe/ROW sale and the transfers of the non-performing properties to

environmental trusts and a liquidation of Appellees’ remaining assets. Id. at 77:5–8; see

also Oct. 16 Hr’g Tr. 169:3–12. The released parties’ contributions (and the third-party

releases) were necessary to that hybrid process.

         Lastly, DTSC’s argument that Appellees’ investigation “did not include

environmental claims,” Appellant’s Am. Br. 45 (emphasis omitted), is a red herring.

Appellees had no obligation to investigate claims that third parties might have against

other third parties, and DTSC has pointed to no authority suggesting otherwise. If

DTSC wanted to know what claims it might have against the released parties, it could

have investigated itself. DTSC received thousands of documents from Appellees and

the Consenting Creditors and access to Appellees’ personnel to investigate its claims

against the released parties. Yet, to this day, DTSC has never identified any such claims.

Notably, DTSC has identified claims against other third parties it alleges are liable for

the contamination at the Vernon property, and brought a case against them in

December 2020. See Complaint, Cal. Dep’t of Toxic Substances Control v. NL Indus., Inc.,

No. 2:20-CV-11293 (C.D. Cal. Dec. 14, 2020).



                                               52
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 62 of 73 PageID #: 9595




         In any event, DTSC has no plausible claims against the limited set of parties who

received the third-party releases. Most state and federal environmental laws impose

liability for environmental contamination on (1) the party that caused the

contamination, (2) the current owner or operator, or (3) the owner or operator at the

time the contamination occurred. See, e.g., 42 U.S.C. § 9607(a); Cal. Health & Safety

Code § 25323.5. The Consenting Creditors and Transferred Entities do not fall into

any of those categories. Federal law also includes a specific exemption that shields

lenders from liability for contamination on real property collateral, provided that the

lender does not “participat[e] in the management” of the facility.              42 U.S.C.

§ 9601(20)(F), (20)(G)(ii). No evidence showed that any of the Consenting Creditors

participated in the management of Appellees’ facilities. Furthermore, a shareholder can

only be held liable for the corporation’s acts where the shareholder exercises so much

control over the corporation that the “subsidiary is in fact a mere instrumentality or

alter ego of its owner.” Geyer v. Ingersoll Publ’ns Co., 621 A.2d 784, 793 (Del. Ch. 1992).

Again, there was no evidence that would warrant veil piercing.

         As this Court previously recognized, the Bankruptcy Court did not clearly err in

finding that the non-consensual third-party releases were fair and necessary: They were

a critical condition to secure funding for maintenance of the site, and DTSC gave up

little or nothing in return.




                                            53
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 63 of 73 PageID #: 9596




                   2.   The Debtor Release Was a Critical Component of the Plan

         Under Bankruptcy Code § 1123(b)(3)(A), a debtor acting as debtor-in-possession

may release its own claims against third parties “if the release is a valid exercise of the

debtor’s business judgment, is fair, reasonable, and in the best interests of the estate.”

Spansion, 426 B.R. at 143.12 Such a debtor release is appropriate where, as here, a debtor

concludes in its business judgment that any claims it might have against third parties

are only marginally viable and unlikely to have significant value. See In re PWS Holding

Corp., 228 F.3d 224, 242 (3d Cir. 2000) (approving release by debtor of potential claims

because the claims were “of only marginal viability” and not worth pursuing).

         The Bankruptcy Court found that the Debtor Release was “an essential

component of the Plan and appropriate” because, among other things, (i) an

independent subcommittee investigated potential claims and “properly concluded that

the Debtor Release is appropriate and supported by adequate consideration provided

by the Consenting Creditors and the Transferred Entities,” (ii) no “party in interest,

other than the California DTSC, has opposed the Debtor Release,” (iii) the Debtor

Release was “integral to the agreements among the various parties in interest,” and

(iv) “the failure to implement the Debtor Release would seriously jeopardize the


12
   When evaluating a debtor’s release of claims, bankruptcy courts in this District
sometimes consider the factors listed in In re Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr.
D. Del. 1999). These factors, however, “are neither exclusive nor conjunctive
requirements, but simply provide guidance in the Court’s determination of fairness.”
Wash. Mut., 442 B.R. at 346.

                                               54
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 64 of 73 PageID #: 9597




Debtors’ ability to confirm and implement the Plan, including consummation of the

Global Settlement.” Confirmation Order ¶ I(i).

         DTSC asks this Court to reweigh the record evidence, but review on appeal is

limited to determining whether those findings were clearly erroneous. See Anderson, 470

U.S. at 573–74. Moreover, undisputed evidence shows that the Debtor Release was a

valid exercise of Appellees’ business judgment. An independent subcommittee of the

board oversaw a nearly four-month investigation into the Debtors’ potential claims

against third parties. Tepner Decl. ¶ 10, ECF No. 946. The creditors’ committee also

conducted its own investigation. Id. ¶ 12. After their investigations, neither the

subcommittee nor the creditors’ committee identified any valuable, colorable claims.

Id. ¶¶ 15–16. The subcommittee also considered the significant value that the Debtors

would receive under the Global Settlement and, against that backdrop, concluded that

the Debtor Release was appropriate and fair. Id. ¶¶ 18–19.

         Applying the Zenith factors, the evidence amply demonstrates that the Debtor

Release was fair, reasonable, and in the best interests of the estate. See Zenith, 241 B.R.

at 110. First, Appellees and the released parties shared an identity of interest because

they shared a common goal of “seeing that the Plan succeed.” Id. Second, the released

parties made substantial contributions throughout the chapter 11 cases. As this Court

already explained, “the debtors were able to keep their businesses running, effectuating

an orderly sale of those businesses as a going concern, avoiding shutting down facilities

and ultimately sav[ing] thousands of jobs,” because of the released parties’
                                            55
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 65 of 73 PageID #: 9598




contributions. Oct. 22 Hr’g Tr. 75:6–76:1, 77:9–16. Third, the Debtor Release was

essential to the Plan’s success. The released parties were willing to make substantial

contributions to the Plan only in exchange for the releases; without them, the Plan

would have fallen apart. Fourth, an overwhelming majority of Appellees’ creditors

supported the Plan and releases. All creditors had the opportunity to object to the Plan

and the releases, yet DTSC was the only creditor to do so. Confirmation Order ¶ I(i).

The Bankruptcy Court did not clearly err in crediting this evidence.

                   3.   The Injunction Was Necessary to Effectuate the Releases

         DTSC’s arguments about the suit injunction in Section 10.3 of the Plan—a

standard provision enjoining the parties from commencing litigation against the

released parties with respect to claims or causes of action addressed by the Plan—also

lack merit. The injunction simply implements the release and exculpation provisions

by preventing parties from bringing claims that have already been released. See Plan

§ 10.3. The injunction also permits parties to return to the Bankruptcy Court and seek

permission to pursue claims that might otherwise be barred by the Plan. Id. (enjoining

suits “[e]xcept as expressly provided in . . . a separate order of the Bankruptcy Court”).

         Without this injunction, DTSC or some other third party could circumvent the

releases and the carefully crafted and extensively negotiated structure of the Plan more

broadly: DTSC could still initiate a meritless lawsuit against the released parties and

force them to incur the expenses of defending themselves until the action could be

dismissed. Appellees’ creditors were unwilling to provide so much—purchase the

                                                56
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 66 of 73 PageID #: 9599




Europe/ROW business, allow Appellees to access cash collateral and debtor-in-

possession financing, and contribute $18.5 million—without knowing that they would

not later be sued. See Confirmation Order ¶ I(iii)–(iv). Accordingly, the injunction

provision was necessary to the Plan and provided fair protection in exchange for

significant contributions by the released parties.

         C.        The Bankruptcy Court Properly Found that Appellees Proposed
                   the Plan in Good Faith

         DTSC now argues that the Plan was not confirmable because Appellees did not

propose it in “good faith” as required by the Code. See 11 U.S.C. §1129(a)(3). DTSC

did not even raise that argument at the stay stage, and it is plainly baseless. The good-

faith determination is “a factual inquiry into a totality of the circumstances surrounding

the plan’s proposal,” and “bankruptcy courts are in the best position to ascertain the

good faith of the parties’ proposals.” In re W.R. Grace & Co., 475 B.R. 34, 87 (D. Del.

2012), aff’d, 532 F. App’x 264, 729 F.3d 311, 729 F.3d 332 (3d Cir. 2013).

“[D]eterminations of fact pertaining to good faith are reviewed for clear error.” PWS

Holding, 228 F.3d at 242.

         The Bankruptcy Court found that the Plan had been “proposed in good faith”

and was “the result of extensive, good faith, arm’s length negotiations among the

Debtors and their principal constituencies.” Confirmation Order ¶ F, ECF No. 998.

The Global Settlement was premised on the proposal of five court-appointed mediators

and the product of months of arm’s length negotiations.            See Mediators’ Final


                                            57
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 67 of 73 PageID #: 9600




Certificate, ECF Nos. 622, 636. The Plan and Global Settlement were accepted by

every single major constituency, including the creditors’ committee, ten state

environmental regulators, and the U.S. government—fully consistent with the

objectives of chapter 11. See DOJ Global Settlement Support Notice ¶ 1. Even DTSC

participated throughout the mediation process, agreed to recommend the settlement to

those with authority, and participated in drafting the settlement documents—until just

ten days before the original confirmation hearing date. Confirmation Mem. ¶¶ 18, 21,

22, 50, 140.

         Citing no record evidence, DTSC asserts that Appellees “engineered” a Plan “to

force DTSC to accept the very settlement it rejected” and “ramm[ed] an unlawful Plan

through the confirmation process.” Appellant’s Am. Br. 38, 61. Quite the opposite.

DTSC overlooks the entire Plan process—all consensual—leading up to its unilateral

decision to pull out of the Plan it had negotiated and recommended. And even after

that last-minute about-face, Appellees and the other governmental agencies quickly

adjusted to avert the looming risk of a chapter 7 liquidation. The salvaged Plan allowed

DTSC to receive the same settlement payment it would have received under the initial

plan, provided that the Bankruptcy Court approved the consideration for the settlement

payment (i.e., the third-party releases). DTSC’s contention that this structure was meant

“to force DTSC to accept (or at least not contest) the Non-Consensual Releases,”

Appellant’s Am. Br. 38, is belied by the record. The third parties were unwilling to



                                           58
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 68 of 73 PageID #: 9601




make settlement payments to DTSC unless they received some assurance that DTSC

would not sue them afterwards. It’s as simple as that.

         DTSC was also given a full and fair opportunity to be heard. As noted above,

the Bankruptcy Court delayed the confirmation hearing by three weeks to allow DTSC

to take discovery. Sept. 23 Hr’g Tr. 5:9–14, 30:3–6, 32:1–22. Appellees produced

approximately 20,000 documents and made all witnesses available for deposition as

noticed, all on an expedited basis. See Oct. 9 Hr’g Tr. 3:21–5:17; 10:13–11:4. The court

then held a two-day hearing, with a full day of live testimony from six witnesses and a

second day devoted to oral argument. DTSC thereafter obtained review in this Court,

which considered but denied DTSC’s motion for a stay.

         DTSC’s contention that the Plan conditioned DTSC’s treatment on “a condition

outside DTSC’s control”—the Bankruptcy Court’s approval of the Non-Consensual

Releases—is irrelevant. Appellant’s Am. Br. 38. By definition, non-consensual third-

party releases are always outside a non-consenting party’s control. But the Third Circuit

has instructed that non-consensual third-party releases are permissible when they are

“integral to the restructuring” and fair, as here. Millennium, 945 F.3d at 137–40. Ample

evidence supports the Bankruptcy Court’s findings on good faith.

         D.        The Bankruptcy Court Properly Found that the Plan Does Not
                   Unfairly Discriminate

         The Bankruptcy Court also was correct in concluding that the Plan “provide[s]

the same treatment for each claim or interest of a particular class.”         11 U.S.C.


                                           59
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 69 of 73 PageID #: 9602




§ 1123(a)(4). The Plan offered the same opportunity to all holders of Class 8 claims:

accept the Global Settlement or reject it and face the prospect of abandonment. That

is sufficient under § 1123(a)(4).     “[C]ourts have interpreted the ‘same treatment’

requirement to mean that all claimants in a class must have ‘the same opportunity’ for

recovery.” In re W.R. Grace & Co., 729 F.3d 311, 327 (3d Cir. 2013). “What matters,

then, is not that claimants recover the same amount but that they have equal

opportunity to recover on their claims.” Id. Accordingly, “[p]roviding different

treatment to a creditor who agrees to settle instead of litigating is permitted by section

1123(a)(4).” Wash. Mut., 442 B.R. at 355–56; accord In re Dana Corp., 412 B.R. 53, 62

(S.D.N.Y. 2008) (“[T]he fact that some claimants have settled while others have not

does not, by itself, indicate unequal treatment.”).

         DTSC argues that it “will not receive equal treatment from the Global Settlement

Payments allocated to Class 8 because the distributions will not be pro rata among all

Class 8 members.” Appellant’s Am. Br. 55. It is true that “creditors of equal priority

should receive pro rata shares of the debtor’s property” under the Bankruptcy Code. Begier

v. IRS, 496 U.S. 53, 58 (1990) (emphasis added). But here, the $10 million payments

transferred to the environmental trusts were not “the debtors’ property.” They were

settlement payments (or in the case of the Vernon property, a substantial contribution)

by the Consenting Creditors and Transferred Entities. Nothing in the Bankruptcy Code

requires a third party to make settlement payments or provide substantial contributions

to similarly situated creditors in equal or pro-rated amounts.
                                            60
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 70 of 73 PageID #: 9603




         More importantly, the proposed allocation was fair and not discriminatory.

Numerous factors were relevant to determining the value of DTSC’s claim, including

the $26 million in financial assurances that the Vernon property received, which

exceeded the financial assurances available for all the other properties combined. DOJ

Global Settlement Support Notice ¶¶ 17, 46. Recognizing these complexities, the

environmental regulators, including DTSC, devised a method of allocating the $10

million settlement payment that would better account for the multitude of factors

involved. Debtors’ Confirmation Mem. ¶¶ 21, 201; see DOJ Global Settlement Support

Notice ¶ 34. For each of the non-performing properties, the allocation took into

account: (1) the estimated total cleanup costs; (2) the availability of financial assurances;

(3) the estimated value of the property after cleanup; and (4) the degree of litigation risk

for the property under Midlantic. Oct. 16 Hr’g Tr. 107:22–108:18.13

         Finally, contrary to DTSC’s assertions, the releases’ applicability to all California

regulatory agencies with authority to enforce environmental laws, as opposed to just

DTSC, does not make them unequal. The whole point of that provision was to ensure

that the releases were equal in effect. In California, unlike other states involved,



13
   DTSC relies on Mr. Cope’s testimony to assert that its claim is “worth in excess of
$100 million.” Appellant’s Am. Br. 43. But the Bankruptcy Court found that Mr. Cope
“doesn’t have any real insight” into “the actual facts on the ground.” Oct. 16 Hr’g Tr.
176:12–19. And because the other regulators did not even file their claims until after
confirmation, the record on appeal does not include any credible evidence about the
size of DTSC’s claim relative to other members of its class.

                                              61
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 71 of 73 PageID #: 9604




environmental authority is dispersed across multiple state agencies. Moreover, every

other state regulator—except DTSC—represented that it is “the primary state

governmental agency in its state with responsibility for enforcing Environmental Laws

applicable to the Non-Performing Properties located within its jurisdiction.” Plan

§ 5.2(j)(v). Therefore, if the releases applied only to DTSC, then their effect would be

narrower in California because any other California agency could bring the very actions

that the releases were meant to prohibit. The equal treatment in fact (rather than just

in name) readily satisfies the Bankruptcy Code, which “does not require precise equality,

only approximate equality.” W.R. Grace, 729 F.3d at 327. The Bankruptcy Court

properly acknowledged this reality when it approved the Plan, and there is no basis for

disturbing that finding on appeal.

                                     CONCLUSION

         For the foregoing reasons, this Court should dismiss DTSC’s appeal or, at a

minimum, affirm the Bankruptcy Court’s order confirming the Plan.




                                           62
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 72 of 73 PageID #: 9605




Dated: January 22, 2021
       Wilmington, Delaware

                                 /s/ Zachary I. Shapiro
                                 RICHARDS, LAYTON & FINGER, P.A.
                                 Daniel J. DeFranceschi (No. 2732)
                                 Zachary I. Shapiro (No. 5103)
                                 One Rodney Square
                                 920 N. King Street
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 651-7700
                                 Facsimile: (302) 651-7701

                                 -and-

                                 WEIL, GOTSHAL & MANGES LLP
                                 Ray C. Schrock, P.C.
                                 Paul R. Genender (admitted pro hac vice)
                                 Jared R. Friedmann (admitted pro hac vice)
                                 Sunny Singh (admitted pro hac vice)
                                 Zachary D. Tripp (pro hac vice pending)
                                 Aaron J. Curtis (admitted pro hac vice)
                                 767 Fifth Avenue
                                 New York, New York 10153
                                 Telephone: (212) 310-8000
                                 Facsimile: (212) 310-8007

                                 Attorneys for Appellees




                                      63
RLF1 24677079v.1
Case 1:20-cv-01402-RGA Document 54 Filed 01/22/21 Page 73 of 73 PageID #: 9606




                            CERTIFICATE OF COMPLIANCE
         Pursuant to Rule 8015(h) of the Federal Rules of Bankruptcy Procedure, the

undersigned hereby certifies that:

         1.        This brief complies with the type-volume limitation of Federal Rule of

Bankruptcy Procedure 8015(a)(7)(B) as modified by the Order granting the Appellant’s

Unopposed Motion for Leave to File Briefs Containing Words Exceeding the Limits Enumerated in

Rule 8015 of the Federal Rules of Bankruptcy Procedure, With Respect to Appeal From Bankruptcy

Court Order Confirming Debtors’ Plan of Reorganization, D.I. 43 & 44, because the brief

contains 15,300 words as determined by the word-count function of Microsoft Word,

excluding the parts of the document exempted by Federal Rule of Bankruptcy

Procedure 8015(g).

         2.        This brief complies with the typeface requirements of Federal Rule of

Bankruptcy Procedure 8015(a)(5) and the type-style requirements of Federal Rule of

Bankruptcy Procedure 8015(a)(6) because it has been prepared in a proportionally

spaced typeface using Microsoft Word in 14-point Garamond font.


Dated: January 22, 2021
                                          /s/ Zachary I. Shapiro
                                          Zachary I. Shapiro
                                          RICHARDS, LAYTON & FINGER, P.A.
                                          One Rodney Square
                                          920 North King Street
                                          Wilmington, Delaware 19801
                                          Telephone: (302) 651-7700
                                          Facsimile: (302) 651-7701




RLF1 24677079v.1
